Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 1 of 85 PageID #:7601




                                 Exhibit B
Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 2 of 85 PageID #:7602




  IN THE UNITED STATES DISTRICT COURT
  FOR THE NORTHERN DISTRICT OF ILLINOIS
  EASTERN DIVISION



  IN RE THE ALLSTATE CORPORATION
  SECURITIES LITIGATION                               Case No. 16-cv-10510




             REPLY EXPERT REPORT OF JOHN D. FINNERTY, Ph.D.

               IN SUPPORT OF LOSS CAUSATION AND DAMAGES
 Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 3 of 85 PageID #:7603




Table of Contents
 I.     Qualifications .................................................................................................................. 1
 II.    Assignment ...................................................................................................................... 1
 III.   Summary of Opinions .................................................................................................... 2
 IV.    Dr. Gompers’ Criticism of My Characterization of the Plaintiffs’
        Allegations Is Unfounded and Lacks Merit ................................................................. 5
 V.     Dr. Gompers’ Criticism of My Loss Causation Analysis Is Flawed and
        Unsupported .................................................................................................................... 7
        A. Dr. Gompers Incorrectly Claims That I Did Not Show What Portions of
            the Increases in Auto Claims Frequency Were Attributable to Allstate’s
            Greatly Reduced Underwriting Standards ................................................................ 8
         B. Dr. Gompers Incorrectly Claims That I Did Not Properly Account for
            Negative Confounding Information Unrelated to Claims Frequency ..................... 16
               i.    February 4-6, 2015 .......................................................................................... 16
               ii. May 5-6, 2015 ................................................................................................. 25
               iii. August 3-4, 2015 ............................................................................................. 29
         C. Dr. Gompers Incorrectly Claims That I Did Not Show that the Alleged
            Corrective Disclosures Were Corrective of the Alleged Misrepresentations
            and Omissions ......................................................................................................... 37
               i.    The Information That Dr. Gompers Claims Was Released to the Market Prior
                     to the Class Period Is Irrelevant to the Alleged Corrective Disclosures at Issue
                      ......................................................................................................................... 38
               ii. Dr. Gompers’ Assertion Concerning the Lack of a “Link” Between the
                   Alleged Misrepresentations/Omissions and the Corrective Disclosures Is
                   Unfounded ....................................................................................................... 42
         D. Dr. Gompers Mischaracterizes My Analysis by Claiming that My Use of a
            Two-Day Return Is Inconsistent with Market Efficiency ....................................... 48
 VI.    Dr. Gompers’ Criticism of My Damages Analysis Is Unsupported ......................... 50
 VII.   Nothing in the Gompers Report Has Changed My Opinions Expressed in
        the Finnerty Damages Report ..................................................................................... 52




                                                                     i
       Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 4 of 85 PageID #:7604




 I.       Qualifications

1.        I am an Academic Affiliate at AlixPartners, LLP, a financial and operational consulting firm,

          where I was previously a Managing Director. I previously submitted an expert report in

          connection with this matter on February 27, 2020 (the “Finnerty Damages Report”). 1 The

          scope of my assignment, my qualifications, and other details related to my work in this

          matter are set forth in the Finnerty Damages Report. Attached as Appendix A is an updated

          copy of my current resume, which lists all publications I have written or co-authored and

          includes a brief description of my trial and deposition testimony within at least the past four

          years.

2.        I am being compensated at a rate of $1,150 per hour for my work on this matter. I have been

          assisted in the preparation of this expert report by AlixPartners’s staff working under my

          direction and supervision. I will also receive compensation based on the professional fees

          earned by AlixPartners in conjunction with their support of my work in writing this report.

          Neither my compensation nor AlixPartners’s compensation is contingent on my findings or

          on the outcome of this matter.

3.        The materials that I considered in coming to my opinions in this matter are referenced in this

          expert report and accompanying exhibits or are listed in Appendix B to this expert report.

II.       Assignment

4.        Labaton Sucharow LLP (“Counsel”), counsel for the Plaintiffs in this matter, has asked me to

          review and respond to the opinions proffered in the Expert Report of Paul A. Gompers,




   1
       I continue to use the same terms that were defined in the Finnerty Damages Report in this reply report without
        defining these terms again in the text of this report. I also previously submitted an expert report in support of lead
        plaintiffs’ motion for class certification on June 22, 2018 (the “Finnerty Class Certification Report”) and a reply
        expert report on November 19, 2018 (the “Finnerty Class Certification Reply Report”).

                                                                 1
       Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 5 of 85 PageID #:7605




        Ph.D., dated July 9, 2020 (the “Gompers Report”).

III.    Summary of Opinions

 5.     Based on my education, knowledge, and training in economics; my experience in performing

        loss causation and damages analysis in connection with securities class action matters; and

        my review of the case documents, company filings, and other information relevant to this

        matter, I have reached the following opinions to a reasonable degree of certainty in the

        financial economics profession after conducting appropriate studies, the results of which are

        described in this expert report:

             a.    Dr. Gompers (1) does not contest that the event study used in the Finnerty
                   Damages Report is a reliable, well-accepted method of assessing loss causation
                   and damages; (2) does not contest that the Fama-French Three-Factor Model I
                   applied for the event study is reliable and well-accepted in the finance literature;
                   (3) does not contest that the abnormal returns on shares of Allstate’s common
                   stock based on the Fama-French Three-Factor Model were properly calculated;
                   and (4) does not contest that Allstate’s common stock exhibited a statistically
                   significant negative abnormal return on each Disclosure Date at the 5% level or
                   better;

             b.    Dr. Gompers’ criticisms of my loss causation and damages analysis are
                   unsupported and flawed:

                        i.     Dr. Gompers’ claim that I did not show that “what portions, if any, of
                               the increases in Allstate’s claims frequency were attributable to
                               Allstate’s allegedly greatly reduced underwriting standards,” is
                               unsupported. In particular, Dr. Gompers misinterprets and
                               mischaracterizes Dr. Leverty’s analysis. My reliance on Dr. Leverty’s
                               analysis to measure the impact of the corrective disclosures regarding
                               Allstate’s aggressive growth strategies and the resulting increase in
                               claims frequency is appropriate because it enables me to adjust the
                               impact of the increase in claims frequency for the portion of the
                               impact attributable to miles driven and precipitation, which Allstate
                               had claimed were responsible for 100% of the claims frequency
                               increase.

                       ii.     Dr. Gompers’ claim that I did not “properly account for negative

                                                     2
Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 6 of 85 PageID #:7606




                    confounding information unrelated to clams frequency” on corrective
                    Disclosure Dates is unsupported. I properly accounted for any
                    negative confounding information in analysing the impact of the
                    corrective disclosures on the Disclosure Dates.

             iii.   Dr. Gompers’ claim that I did not show that “the alleged corrective
                    disclosures were corrective of the alleged misrepresentations and
                    omissions” is baseless.

                    Dr. Gompers claims that the Plaintiffs’ alleged misrepresentations and
                    omissions did not have any price impact because Allstate’s growth
                    strategy and its reduced underwriting standards were publicly
                    disclosed before the Class Period. However, he conflates the
                    Plaintiffs’ allegation that Allstate failed to disclose that its aggressive
                    growth strategies were the proximate cause of the increase in its auto
                    claims frequency with the fact that the Company had previously
                    announced its growth strategy and noted that its reduced underwriting
                    standards might increase claims frequency. These two statements
                    conveyed fundamentally different information to investors in terms of
                    the significance and the magnitude of the market impact.

                    Dr. Gompers’ claim that I did not provide the link between the alleged
                    misrepresentations/omissions and corrective disclosures is unfounded
                    because his criticism is based on his mischaracterization of the
                    Plaintiffs’ allegations, i.e., based on his arbitrary four categories.
                    Instead of properly considering the subject matter concealed by the
                    alleged misrepresentations and omissions, Dr. Gompers improperly
                    and misleadingly attempts to rewrite Plaintiffs’ allegations by
                    classifying them into four separate alleged misstatements and
                    omissions. However, the four misstatements and omissions he
                    specifies – and indeed the eleven misstatements and omissions
                    Plaintiffs allege in the Complaint - all conceal the same underlying
                    factor: Allstate’s implementation of new aggressive growth strategies
                    to increase the number of auto insurance policies in force was the
                    proximate cause of the increase in Allstate’s auto claims frequency
                    during the Class Period. These alleged misrepresentations and
                    omissions that Allstate made were corrected on the four Disclosure
                    Dates when the truth about Allstate’s poor financial performance
                    resulting from the significant increases in its auto claims frequency,
                    which was caused by its aggressive growth strategies, was revealed to
                    the market.

                                           3
Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 7 of 85 PageID #:7607




                        Contrary to Dr. Gompers’ assertion, in the Finnerty Damages Report, I
                        did demonstrate loss causation by showing that Allstate’s stock price
                        declines on the corrective Disclosure Dates were all substantially the
                        result of disclosures of the risks concealed by the Allstate’s alleged
                        misrepresentations and omissions.

             iv.        Dr. Gompers’ claim that the use of “a two-day residual stock price
                        return following the February 4-5, 2015 corrective disclosures” is
                        inconsistent with the market efficiency is unsupported. I identified
                        new information for my loss causation analysis for the February 6
                        Disclosure Date, i.e., securities analysts’ commentary. I also note that
                        a two-day event window is common in academic event studies and
                        that courts have accepted the two-day event window and certified the
                        class;

      c.   Dr. Gompers’ criticisms of my damages analysis are unsupported:

                  i.    Dr. Gompers’ claim that my analysis cannot be used to measure
                        damages, because my damages methodology is based on the same
                        assumptions that he claims undermine my loss causation analysis, is
                        unsupported for the same reasons I discussed above.

              ii.       Dr. Gompers’ claim that my damages methodology “overstates
                        damages by assuming that the entirety of any price inflation was
                        present at the beginning of the Class Period” is unfounded because Dr.
                        Gompers mischaracterizes Plaintiffs’ allegations. Contrary to Dr.
                        Gompers’ mischaracterization, the allegation in this matter is that,
                        even though Defendants were aware of the auto claims frequency
                        increase at least as of the beginning of the Class Period on October 29,
                        2014, Defendants failed to disclose this increase to the public until
                        February 4, 2015 and also failed to disclose that Allstate’s aggressive
                        new growth strategy was the proximate cause of the significant
                        increase in its auto claims frequency;

      d.   I stand by my opinions proffered in the Finnerty Damages Report that:

             i.        The abnormal return on Allstate’s common stock on each of the
                       Disclosure Dates (February 5, 2015, February 6, 2015, May 6, 2015, and
                       August 4, 2015), after adjusting for market-wide and industry-wide
                       factors in an appropriately designed event study, is statistically
                       significant at the 5 percent level or better.


                                              4
          Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 8 of 85 PageID #:7608




                           ii.     The residual abnormal returns, after further adjusting for non-fraud-
                                   related Allstate news, on February 5, 2015, February 6, 2015, May 6,
                                   2015, and August 4, 2015 were -1.21 percent, -1.68 percent, -3.09
                                   percent, and -7.39 percent, respectively. The residual returns were
                                   substantially caused by a series of disclosures concerning the increase in
                                   auto claims frequency due to Allstate’s aggressive growth strategies that
                                   the Company had misrepresented prior to the Disclosure Dates.

                          iii.     The amount of damages suffered by purchasers of the shares of
                                   Allstate’s common stock as a result of the disclosures of the truth about
                                   the increase in auto claims frequency on the Disclosure Dates is, in total,
                                   up to $9.38 per share, depending on when the shares were bought and
                                   sold during the Class Period; 2 and

                 e.      Nothing in the Gompers Report has changed my opinions expressed in the
                         Finnerty Damages Report.

IV.        Dr. Gompers’ Criticism of My Characterization of the Plaintiffs’ Allegations Is
           Unfounded and Lacks Merit

 6.        Dr. Gompers claims that I characterized Plaintiffs’ allegations differently from the

           allegations stated in the Complaint. In particular, Dr. Gompers argues that: 3

                      Now, rather than claiming that the fraud was that defendants failed to disclose
                      Allstate’s allegedly “greatly reduced underwriting standards” were the proximate
                      cause of Allstate’s frequency increase, Dr. Finnerty claims that the fraud was that
                      “[d]efendants allegedly failed to disclose that Allstate’s new growth strategy was the
                      proximate cause of the significant increase in its auto claims frequency.” (Emphasis
                      added.)

 7.        Dr. Gompers’ assertion is baseless because my description of Plaintiffs’ allegations in the

           Finnerty Damages Report is consistent with the Plaintiffs’ allegations. As I discussed in the



      2
        I understand that, in order to incorporate Defendants expert’s criticism, Dr. Leverty tested alternative regression
         models that estimate the proportion of Allstate’s increase in claims frequency due to miles driven and
         precipitation. The percentage attributions based on the alternative regressions are 3.92%, 18.34%, and 11.68%, for
         Q4 2014, Q1 2015, and Q2 2015, respectively. (See Leverty Reply Report, ¶¶ 156-158.) Accordingly, based on
         the alternative regressions, percentage attributions to Allstate’s aggressive growth strategies for its increased
         claims frequency are 96.08%, 81.66%, and 88.32%, for Q4 2014, Q1 2015, and Q2 2015, respectively. Based on
         the alternative attributions, the amount of damages is, in total, up to $9.32.
      3
        Gompers Report, ¶61, citing the Finnerty Damages Report, ¶20.

                                                               5
      Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 9 of 85 PageID #:7609




       Finnerty Damages Report, the Complaint states that “[i]n 2013, Defendants launched a new

       strategy to aggressively grow the number of Allstate insurance policies in force (“PIF”) by

       greatly relaxing its underwriting standards.” 4 Plaintiffs allege that, even though Allstate

       experienced a steep increase in auto claims frequency and Defendants were aware of the auto

       claims frequency increase at least as of October 2014, Defendants failed to disclose this

       increase to the public until February 4, 2015. 5 Plaintiffs also allege in the Complaint that

       Defendants failed to disclose that the “Company’s aggressive growth, which was based on

       Defendants greatly reducing its underwriting standards,” was the proximate cause of the

       significant increase in its auto claims frequency. 6 Allstate instead allegedly misrepresented

       to investors that the increasing auto claims frequency trend was consistent with its normal

       auto claims frequency trend in 2014, attributing the spike in its auto claims frequency to

       temporary external factors, including the economy (increase in the number of miles driven)

       and the weather (greater precipitation in certain geographic regions). 7

8.     As indicated, the Complaint clearly alleges that Allstate’s “aggressive growth strategy” was

       the proximate cause of the increase in its claims frequency. Thus, contrary to Dr. Gompers’

       mischaracterization, my description of Plaintiffs’ allegations in the Finnerty Damages Report

       is not inconsistent with the Plaintiffs’ allegations.

9.     Dr. Gompers also fails to consider the development of this matter since the filing of the

       Complaint. As I noted in the Finnerty Damages Report, I understand that discovery in this

       matter has revealed that, as part of Allstate’s growth strategy, the Company also

       implemented various other initiatives (e.g., BTT, CGR, and Drivewise), in addition to


  4
    Complaint, ¶¶39-40.
  5
    Complaint, ¶¶49-54, 71.
  6
    Complaint, ¶¶7, 16.
  7
    Complaint, ¶¶10, 12, 15.

                                                      6
     Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 10 of 85 PageID #:7610




       reducing its underwriting standards. 8 I understand from Counsel that the Company’s overall

       growth strategies, which are not limited to the Company’s greatly reduced underwriting

       standards, are what is at issue in this matter.

10.    Therefore, Dr. Gompers’ claim that my description of “aggressive growth strategy” is

       different from the Complaint’s allegation of “greatly reduced underwriting standards” for the

       proximate cause of Allstate’s auto claims frequency increase is unfounded and lacks merit.

V.     Dr. Gompers’ Criticism of My Loss Causation Analysis Is Flawed and Unsupported

11.    Dr. Gompers claims that in order to “establish losses, if any, caused by the correction of

       alleged misrepresentations and/or omissions,” a financial economist must: 9

               1) identify all alleged misrepresentations and/or omissions made by the defendants;

               2) determine the information that could have and should have been disclosed
                  instead, as well as when that information should have been disclosed to make the
                  alleged misrepresentations and/or omissions not misleading;

               3) analyze the alleged misrepresentations and/or omissions and determine whether
                  they were a proximate cause of the stock price decline; and

               4) estimate the stock price impact, if any, from the alleged misrepresentations and/or
                  omissions—and only from the alleged misrepresentations and/or omissions.

12.    Then, Dr. Gompers criticizes me for supposedly not showing that “any decline in Allstate’s

       stock price was proximately caused by correction of the alleged misrepresentations and

       omissions,” 10 because 1) I did not show that “what portions, if any, of the increases in

       Allstate’s claim frequency were attributable to Allstate’s allegedly greatly reduced

       underwriting standards,” 11 2) I did not “properly account for negative confounding



 8
   Pls.’ Responses and Objections to Defs’ Second Set of Interrogatories No. 4.
 9
   Gompers Report, ¶67.
 10
    Gompers Report, Section V.
 11
    Gompers Report, Section V.B.

                                                          7
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 11 of 85 PageID #:7611




      information unrelated to claim frequency” on the corrective Disclosure Dates, 12 3) I did not

      show that “the alleged corrective disclosures were corrective of the alleged

      misrepresentations and omissions,” 13 and 4) the use of “a two-day residual stock price return

      following the February 4-5, 2015 alleged corrective disclosures” is inconsistent with market

      efficiency. 14

13.   As an initial matter, Dr. Gompers does not contest that the event study used in the Finnerty

      Damages Report is a reliable, well-accepted method of assessing loss causation and

      damages; does not contest that the Fama-French Three-Factor Model I applied for the event

      study is reliable and well-accepted in the finance literature; does not contest that the

      abnormal returns on shares of Allstate’s common stock based on the Fama-French Three-

      Factor Model were properly calculated; and does not contest that Allstate’s common stock

      exhibited a statistically significant negative abnormal return on each Disclosure Date at the

      5% level or better.

14.   As discussed in detail below, each of Dr. Gompers’ claims lacks merit. Thus, his opinions

      are unsupported.

          A.    Dr. Gompers Incorrectly Claims That I Did Not Show What Portions of the
                Increases in Auto Claims Frequency Were Attributable to Allstate’s Greatly
                Reduced Underwriting Standards

15.   Dr. Gompers claims that I did not show what portions of the increases in Allstate’s auto

      claims frequency were attributable to Allstate’s greatly reduced underwriting standards

      because my “application of Dr. Leverty’s calculations” is flawed and I did not “demonstrate

      that the market attributed to the allegations the same portions of claims frequency


 12
    Gompers Report, Section V.C.
 13
    Gompers Report, Section V.D.
 14
    Gompers Report, Section V.E.

                                                    8
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 12 of 85 PageID #:7612




      increases.” 15 Specifically, Dr. Gompers criticizes me for supposedly assuming that “any

      increase in claim frequency not explained by Dr. Leverty’s analyses of miles driven or

      precipitation must be attributable to plaintiffs’ allegations, excluding even the potential for

      any other non-allegation-related factors to affect claim frequency.” 16 Dr. Gompers argues

      that, by doing so, I ignored “other factors that affect claims frequency but are not related to

      the allegations,” such as “local conditions, including traffic congestion, road speed limits,

      road conditions, and driver composition.” 17

16.   However, Dr. Gompers misinterprets Dr. Leverty’s analysis. Dr. Leverty reiterates in the

      Reply Report of Tyler Leverty, PhD, dated July 30, 2020 (the “Leverty Reply Report”) that

      miles driven and precipitation are the two primary external factors that were responsible for

      part of the increase in Allstate’s auto claims frequency during the Class Period. 18 Dr.

      Leverty also opines that “it is reasonable to attribute the increase in frequency not accounted

      for in the external measures to internal factors.” 19

17.   Dr. Gompers also fails to consider the implications of Allstate’s internal analysis, in which

      the Company identified only two external factors – miles driven and precipitation, – which

      accounted for 75% and 25% of its increase in auto claims frequency, respectively. For

      example, Allstate’s internal information package that was prepared for its Q4 2014 earnings

      call demonstrates that the auto claims frequency trends were “primarily influenced by two

      factors: miles driven (primary) and precipitation (secondary).” 20 The internal document also

      indicates Allstate’s analysis that the impact of miles driven and precipitation accounted for



 15
    Gompers Report, ¶70.
 16
    Gompers Report, ¶77.
 17
    Gompers Report, ¶¶78-79.
 18
    Leverty Reply Report, ¶¶132-133.
 19
    Leverty Reply Report, ¶134.
 20
    Allstate, “Q4 Earnings Call Prep Additional Analysis,” dated January 20, 2015. (ALLSEC_0023805)

                                                       9
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 13 of 85 PageID #:7613




        75% and 25% of its claims frequency trend, respectively. It further broke down the miles

        driven factor, which it stated was impacted primarily by changes in the economy (70%) and

        lower gas prices (30%).

18.     Based on the internal analysis, Mr. Winter, during Allstate’s earnings call for the Q4 2014

        held on February 5, 2015, stated that: 21

                Let me start with what’s not driving it. Number one, we saw nothing to indicate that
                it’s a quality of business issue or that it’s being driven by growth, which is a natural
                question that you would have since I hope sometime during the call we talk about the
                growth we’re achieving in the auto business, and so with all that growth, you
                question is this somehow related? Well, we looked at new-to-renewal ratios, we
                looked at state-mix ratio, we looked at rating plan relativities, and we saw nothing in
                there that would indicate that it was a quality or growth-related issue. So what is it
                likely related to? Well, we went back and looked historically over the last 7 to 8
                years, and a couple of things emerged. First, 2 factors traditionally drive PD
                frequency, miles driven and precipitation, especially precipitation during peak
                driving times. Between those 2, miles driven has about roughly 3x the impact of
                precipitation. (Emphasis added.)

19.     During Allstate’s earnings call held on May 5, 2015, again, Mr. Winter stated that: 22

                As we talked about last quarter actually, the frequency pressure is a combination of
                miles driven and weather. And I believe I said, last quarter, we thought that miles
                driven was about 3x as influential as the weather, that pattern seems to [be]
                pulled up again, this quarter. But we want to validate that and verify it and as Pat
                referred to in his opening remarks, we did a very intense deep dive into our business
                to ensure that the increases in the frequency we're seeing are proportional and
                consistent across multiple segments of the business, no matter how you cut it. To
                make sure, in effect, that these aren't our problems, but are, in fact, external.
                (Emphasis added.)

20.     I understand that Defendants have not identified any other external factors that actually

        caused the Company’s increased auto claims frequency.

21.     Furthermore, Dr. Gompers asserts that Dr. Leverty’s analysis cannot be used “to accurately


 21
      Allstate, “The Allstate Corporation Q4 2014 Earnings Conference Call,” dated February 5, 2015.
 22
      Allstate, “The Allstate Corporation Q1 2015 Earnings Conference Call,” dated May 5, 2015.

                                                           10
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 14 of 85 PageID #:7614




      estimate the portions of claim frequency increases caused by miles driven and precipitation,”

      because Dr. Leverty’s analysis does not establish a causal relationship between Allstate’s

      auto claim frequency and an increase in miles driven or precipitation and his regression

      analysis relied on several unsupported assumptions. 23

22.   However, Dr. Gompers mischaracterizes Dr. Leverty’s analysis. Dr. Leverty determined the

      maximum impact that miles driven and precipitation could have had on Allstate’s auto

      claims frequency in the fourth quarter of 2014, the first quarter of 2015, and the second

      quarter of 2015. 24 Consequently, there is no need for Dr. Leverty’s analysis to establish

      precisely how much of the increase in Allstate’s auto claims frequency in each of those three

      quarters was caused by miles driven and precipitation.

23.   Finally, Dr. Gompers criticizes me for supposedly not considering what portions of the

      increases in Allstate’s auto claims frequency the market attributed to Allstate’s aggressive

      growth strategies. 25 Specifically, Dr. Gompers claims that he finds that the market’s

      attribution of the increases in Allstate’s claims frequency to Allstate’s aggressive growth

      strategies contradicts my attribution of 90.36%, 86.35%, and 89.93% of the increases in Q4

      2014, Q1 2015, and Q2 2015, respectively. 26 Dr. Gompers cites securities analysts’

      commentary in arguing that securities analysts attributed Allstate’s increased claims

      frequency to external factors, thus similarly affecting other auto insurers, and did not



 23
    Gompers Report, ¶¶83-88.
 24
    Leverty Reply Report, ¶¶154-158.
 25
    Gompers Report, ¶89.
 26
    Gompers Report, ¶¶89-96. I understand that, in order to incorporate Defendants expert’s criticism, Dr. Leverty
    tested alternative regression models that estimate the proportion of Allstate’s increase in claims frequency due to
    miles driven and precipitation. The percentage attributions based on the alternative regressions are 3.92%,
    18.34%, and 11.68%, for Q4 2014, Q1 2015, and Q2 2015, respectively. (See Leverty Reply Report, ¶¶ 156-158.)
    Accordingly, based on the alternative regressions, percentage attributions to Allstate’s aggressive growth
    strategies for its increased claims frequency are 96.08%, 81.66%, and 88.32%, for Q4 2014, Q1 2015, and Q2
    2015, respectively.

                                                          11
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 15 of 85 PageID #:7615




      attribute 86% to 90% of the increases in claims frequency during Q1 2014 – Q2 2015 to

      Allstate’s greatly reduced underwriting standards or aggressive growth strategies. 27

24.   However, Dr. Gompers fails to consider that the stock analysts he cites in the Gompers

      Report merely conveyed what Allstate had stated publicly during Allstate’s earnings calls:

      RBC, May 6, 2015 28

           Auto claims frequency was up 6.8% for bodily injury and 2.1% for property damage,
           which is an uptick compared to the typical run rate seen over the past few years and is
           even higher relative to Q4’s elevated levels. Management cited improving macro
           conditions (higher miles driven) as well as adverse weather conditions in the
           Northeastern U.S. as primary reasons for the rise in auto frequency claims. We
           believe there is merit to [Allstate’s] assertion as miles driven across the country have
           risen sharply since the end of 2014 (lower gas prices may have helped too). We don’t
           believe this phenomenon is specific to just Allstate… (Emphasis added.)

      Compass Point, May 7, 2015 29

           Allstate says the market has a “We” problem and not []“Us” problem that will cause
           the company to push through market wide rate increase in its auto business to address
           rising frequency as more miles are being driven. The market reacted unfavorably to
           the news that rate increases will be coming through in addition to the 1Q15 underlying
           combined ratio coming in at the top of the company’s annual guidance. […] Allstate is
           not alone, as GEICO reported year over year increase in property damage and bodily
           injury frequency and severity. (Emphasis added.)

      Credit Suisse, May 6, 2015 30

           [O]thers have also seen some deteriorating underwriting results. We would point to
           [GEICO] as one example, as they were also hit by a spike up in frequency…

           ALL previously stated they do not know what is causing the increase in loss cost
           trends in auto but are planning to move up scheduled rate increases throughout the
           year.


 27
    Gompers Report, ¶¶90, 91, 94, 96.
 28
    RBC Capital Markets, “Rising auto claims frequency overshadows solid Q1,” May 6, 2015, at 3.
 29
    Compass Point Research & Trading, “Allstate EPS is Higher, But So is Loss Ratio; Maintain Neutral,” May 7,
    2015, at 1.
 30
    Credit Suisse Securities, “Lowering TP Following Continuation of Soft (Though Somewhat Expected) Auto,”
    May 6, 2015, at 2-3.

                                                        12
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 16 of 85 PageID #:7616




      Bank of America Merrill Lynch May 5, 2015 31

            Similar to the 4Q14, and consistent with commentary from several other industry
            participants (Mercury General and [GEICO]), Allstate’s auto margins were pressured
            in the 1Q15. In its release, management attributed the uptick in loss costs to
            ‘seasonal winter weather and higher non-weather levels of frequency and
            severity’. (Emphasis added.)

      MKM, August 4,2015 32

            Allstate noted the increase in auto accidents was across many states and risk
            classes. Therefore, the company believes the problem is being driven by external
            factors, primarily an increase in miles driven. […]

            We believe the problems facing Allstate are also affecting others and we are seeing
            similar responses by other insurers. (Emphasis added.)

      UBS, August 9, 2015 33

            The company said the frequency increase was related to macroeconomic trends
            (i.e., higher miles driven). Other personal auto insurers have either not seen the
            increase in claims frequency or it has been a more muted increase. […] (Emphasis
            added.)

25.   Dr. Gompers also fails to consider that certain analysts he cites actually commented on

      Allstate’s new growth strategies, rather than the external factors, but speculated about the

      cause of its increased auto claims frequency, given that the Company did not fully disclose

      that its aggressive growth strategy was the primary cause of its claims frequency increase:

      RBC, August 4, 2015 34

            We have no doubt that an improving economy and increased miles driven (low gas
            prices possibly as well) are playing a role in this [increased frequency] trend. While we
            don’t think this is specific to Allstate (GEICO, Farmers & others have recently
            commented that they are seeing this [increase in frequency] too), we don’t see this
            elevated level of claims abating before the end of the 2015. While we think that the

 31
    Bank of America Merrill Lynch & Co., “Loss cost remains elevated; expect action; Growth solid,” May 5, 2015,
    at 3.
 32
    MKM Partners, Auto Frequency Increase Causes Miss; Company Addressing the Problem,” August 4, 2015, at 2.
 33
    UBS Securities, “Auto claims frequency is up and margins are down, but for how long?,” August 9, 2015, at 1, 3.
 34
    RBC Capital Markets, “Margins disappoint, lowering to Sector Perform,” August 4, 2015, at 3.

                                                        13
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 17 of 85 PageID #:7617




               company may implement stricter underwriting standards and raise rates, it will
               take some time for these measures to show up in results. (Emphasis added.)

        UBS, August 9, 2015 35

               The company said the frequency increase was related to macroeconomic trends (i.e.
               higher miles driven). Other personal auto insurers have either not seen the increase
               in claims frequency or it has been a more muted increase. […]

               While the share price decline makes ALL's shares look more interesting, given the
               expected near-term pressure on margins, we do not see a reason to jump into the shares
               at this point. With respect to other personal lines insurer, including PGR (rated Buy),
               while we would expect some rise in claims frequency with the increase in miles driven,
               our analysis suggest that ALL's claims frequency is more sensitive to changes in miles
               driven. We would therefore not expect similar margin compression at PGR, HIG, and
               TRV in their personal auto business. […]

               ALL appears to be much more sensitive to the change [in miles driven] than PGR and
               the industry as a whole. While we have to speculate as to the reason for this
               difference, we suspect that demographic and geographic mix are playing a role.
               (Emphasis added.)

26.     As indicated, these securities analysts issued their analysts’ reports in response to Allstate’s

        earnings announcements, particularly commenting on the Company’s unexpected increase in

        claims frequency. The cited analysts commentary indicates that they primarily relied on

        Allstate’s statements that were made during its earnings calls, during which the Company

        stated that it “believed the increases were caused by macroeconomic trends and weather.” 36


 35
      UBS Securities, “Auto claims frequency is up and margins are down, but for how long?” August 9, 2015, at 1, 3.
 36
      Gompers Report, ¶¶90, 93. (Allstate’s statements during the Q4 2014 earnings call, February 5, 2015, “This
      increase was [the] result of higher levels of accident frequency experienced in the first two months of the quarter,
      which was driven by a combination of increased economic activity and non-catastrophe weather. […] Number
      one, we saw nothing to indicate that it’s a quality of business issue or that it’s being driven by growth, […] So
      with all that growth, you question: is this somehow related? Well, we look at new to renewal ratios; we looked at
      state mix ratio; we looked at rating plan relativities; and we saw nothing in there that would indicate that it was a
      quality of business or a growth-related issue. So what is it likely related to? Well, we went back and looked
      historically over the last seven to eight years, and a couple of things emerged. First, two factors traditionally drive
      PD frequency: miles driven and precipitation – especially precipitation during peak driving times. Between those
      two, miles driven has about roughly 3 times the impact of precipitation.”; Allstate’s statements during the Q1
      2015 earnings call, May 6, 2015, “This analysis also reinforces our conclusion that recent frequency fluctuations
      are due primarily to macroeconomic trends [and] weather. […] As we talked about last quarter actually, the
      frequency pressure is a combination of miles driven and weather; Allstate’s statements during the Q2 2015

                                                               14
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 18 of 85 PageID #:7618




27.   When Allstate did not properly disclose the fact that its new growth strategy (including its

      greatly reduced underwriting standards) was the proximate cause of the significant increase

      in its auto claims frequency, it is unreasonable to expect the securities analysts to be able to

      figure out the true cause and to understand the truth on their own.

28.   Furthermore, Dr. Gompers ignores certain securities analysts’ reports, in which stock

      analysts expressed their concerns about Allstate’s increased claims frequency. For example,

      Evercore, in its analyst report published on February 4, 2015, suspected that the higher auto

      claims frequency for Allstate could have been driven by the significant growth in policies in

      force of the Company, given that its competitors had not cited similar issues for the same

      quarter. 37

29.   Deutsche Bank in its analyst report published on August 4, 2015, noted regarding Allstate’s

      auto claims frequency that: 38

              Strangely, Allstate’s woes did not appear in competitor accident-year loss ratios for
              2Q15… Allstate will argue that, as it has become an increasingly data-heavy business
              with more market share than any publicly traded company, its ability to detect trends
              has improved relative to peers. We believe these Allstate results are likely to seep
              into investor concerns over the auto line in general, but, until others confirm
              Allstate’s experience, it will generally be viewed as an Allstate-specific problem.

30.   Sandler O’Neill, in an analyst report released on August 4, 2015, also noted that: 39

              The increase in auto accidents is broad-based by state, risk class, rating plans and the
              maturity of the business. This has now occurred for a number of quarters in a row.
              Importantly, other insurers such as Progressive and Travelers have not reported a

    earnings call, August 4, 2015, “As you know, new business normally runs at a higher frequency level than
    renewal customers. We often refer to this as a new business penalty. With that in mind, we wanted to quantify this
    impact in our auto book, particularly in light of the positive growth trends we’ve experienced over the past couple
    years. So we analyzed how the volume of new auto business we’ve written in the past two years has impacted our
    results. Our analysis indicated that the new business growth rate is having between 0.5 and 1 point impact on the
    auto loss ratio. This impact was expected and manageable. It is, however, a contributing factor to the higher
    frequency we are seeing.”)
 37
    Evercore ISI, “ALL Brand PIF Growth Accelerated But AYCR Ex Cats Misses,” February 4, 2015, at 1.
 38
    Deutsche Bank Securities, “Frequency Trend and Seasonal Trend Bode for [2]Q15 Miss,” August 4, 2015, at 2-3.
 39
    Sandler O’Neill + Partners, “2Q15 First Look: Reports $0.63 vs. $0.66 SOP,” August 4, 2015, at 1.

                                                          15
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 19 of 85 PageID #:7619




                 similar issue in the second quarter. Increasingly, Allstate looks like it has a company
                 specific issue with its auto insurance underwriting that relates to both auto claim
                 frequency and catastrophe loss exposure.

31.     Therefore, a few contemporaneous securities analysts’ commentaries contradict Dr. Gompers

        assertion that securities analysts attributed Allstate’s increased claims frequency to external

        factors and did not attribute a significant portion of the increases in claims frequency during

        Q1 2014 – Q2 2015 to Allstate’s greatly reduced underwriting standards or aggressive

        growth strategies. Although some securities analysts attributed Allstate’s increased claims

        frequency to external factors, Dr. Gompers fails to consider that they merely conveyed what

        Allstate had stated, given that Allstate did not properly disclose the fact that its new growth

        strategy (including its greatly reduced underwriting standards) was the proximate cause of

        the significant increase in its auto claims frequency.

            B.    Dr. Gompers Incorrectly Claims That I Did Not Properly Account for Negative
                  Confounding Information Unrelated to Claims Frequency

32.     Dr. Gompers claims that I did not properly account for confounding news unrelated to claims

        frequency on any of the corrective Disclosure Dates. 40 However, Dr. Gompers’ claims are

        baseless and not supported.

                       i.     February 4-6, 2015

33.     Dr. Gompers claims that, in analyzing the alleged corrective disclosures on February 4-6,

        2015, I did not account for “two types of negative confounding news unrelated to claim

        frequency: (i) news related to an increase in claim severity and (ii) news related to lower-

        than-expected net investment income.” 41 However, as discussed below, Dr. Gompers’




 40
      Gompers Report, ¶97.
 41
      Gompers Report, ¶98.

                                                      16
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 20 of 85 PageID #:7620




      criticism of the two types of confounding information is baseless.

34.   First, Dr. Gompers criticizes my loss causation analysis for not disaggregating the impact of

      claims severity from the impact of claims frequency on Allstate’s stock price declines on the

      February 5-6, 2015 Disclosure Dates, given that he argues the claims severity is confounding

      information not related to Plaintiffs’ allegations. 42

35.   Dr. Leverty analyzes Allstate’s claim severity during the Class Period in the Leverty Reply

      Report and concludes that Allstate’s increase in auto claim severity was not statistically

      significantly greater than the increase in the claim severity for the auto insurance industry

      during his sample period, which includes the Class Period. 43 In fact, Dr. Leverty finds that,

      during his sample period, Allstate’s BI paid auto claim severity increased about 85% as fast

      as the auto insurance industry’s BI paid auto claim severity; the sensitivity of Allstate’s BI

      paid claim severity relative to the auto insurance industry’s BI paid claim severity decreased

      after 2013; and the sensitivity of Allstate’s BI paid claim severity to the auto insurance

      industry’s BI paid claim severity also decreased after the implementation of BTT. 44 Dr.

      Leverty also finds that, during his sample period, which includes the Class Period, Allstate’s

      PD paid auto claim severity increased in line with the auto insurance industry’s PD paid auto

      claim severity; the sensitivity of Allstate’s PD paid claim severity relative to the auto

      insurance industry’s PD paid claim severity decreased after 2013; and the sensitivity of

      Allstate’s PD paid claim severity relative to the auto insurance industry’s PD paid claim

      severity also decreased after the implementation of BTT. 45


 42
    Gompers Report, ¶¶99-100.
 43
    Leverty Reply Report, ¶¶192-199.
 44
    Leverty Reply Report, ¶¶192-195 and Exhibit 16.
 45
    Leverty Reply Report, ¶¶196-198 and Exhibit 17. I note that in Exhibit 17 to the Leverty Reply Report, the
    coefficient of the variable in the first regression equation measuring the sensitivity of Allstate’s PD paid auto
    claim severity to the auto insurance industry’s is exactly 1.0. In the other two regression equations, the coefficient
    of each independent variable measuring an analogous sensitivity is slightly greater than 1.0 but none of these four

                                                            17
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 21 of 85 PageID #:7621




36.   Thus, Dr. Leverty’s analysis undermines Dr. Gompers’ criticism that the increase in

      Allstate’s auto claim severity is negative confounding information, because Dr. Leverty’s

      regression results indicate that Allstate’s increases in auto claim severity during the Class

      Period were in line with, or even lower than, the increases in claim severity for the auto

      insurance industry. My event study model adjusts for industry factors, such as trends in auto

      claim severity. Since Allstate’s increase in auto claim severity was at or below the auto

      insurance industry average, my loss causation and damages analysis has fully accounted for

      the impact of Allstate’s auto claim severity during the Class Period.

37.   Therefore, auto claim severity during the Class Period was an industry-wide factor, rather

      than an Allstate-specific issue. 46 Indeed, during the Class Period, Allstate repeatedly stated

      that its increase in auto claim severity was “in line with” Consumer Price Index trends,

      which would affect all auto insurers similarly and thus confirms that it was an industry-wide

      factor:

      Allstate, Form 10-K, dated February 19, 2015 47

                Bodily injury and property damage coverage paid claim severities increased 2.7%
                and 4.1%, respectively, in 2014 compared to 2013. Severity results in 2014
                increased in line with historical Consumer Price Index trends. Claim frequencies
                in the bodily injury and property damage coverages decreased 1.1% and increased
                0.3%, respectively, in 2013 compared to 2012. Bodily injury and property damage
                coverage paid claim severities increased 3.8% and 1.8%, respectively, in 2013
                compared to 2012. (Emphasis added.)

      Allstate, Form 10-Q, dated May 5, 2015 48


    coefficients is significantly different from 1.0. Thus, all three regression equations in Dr. Leverty’s Exhibit 17
    indicate that Allstate’s PD paid claim severity increased in line with the auto insurance industry’s PD paid claim
    severity during the Class Period.
 46
    Dr. Gompers makes the same claim regarding the claims severity for the subsequent Disclosure Dates (May 6,
    2015 and August 4, 2015), thus I provide my responses to all his criticisms regarding the claim severity issue here
    collectively.
 47
    Allstate, Form 10-K for the fiscal year ending December 31, 2014, dated February 19, 2015.
 48
    Allstate, Form 10-Q for the quarterly period ended March 31, 2015, dated May 5, 2015.

                                                          18
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 22 of 85 PageID #:7622




             Bodily injury and property damage coverage paid claim severities (average cost per
             claim) increased 3.9% and 4.8%, respectively, in the first quarter of 2015 compared
             to first quarter of 2014. Bodily injury severity results in the first quarter of 2015
             increased in line with historical Consumer Price Index trends. We regularly
             monitor profitability trends and take appropriate underwriting and pricing actions to
             ensure adequate returns are maintained. (Emphasis added.)

      Allstate, Form 10-Q, dated August 3, 2015 49

             Bodily injury and property damage coverage paid claim severities (average cost per
             claim) increased 0.6% and 3.7%, respectively, in the second quarter of 2015
             compared to second quarter of 2014, and increased 2.2% and 4.2%, respectively, in
             the first six months of 2015 compared to the first six months of 2014. Bodily injury
             severity results in the first six months of 2015 increased in line with historical
             medical Consumer Price Index trends. (Emphasis added.)

38.   In addition, the fact that other property and casualty insurance companies like Allstate also

      reported increases in claims severity during the Class Period indicates that the increase in

      claim severity reflects an industry-wide trend during the period:

      Berkshire Hathaway, Form 10-Q, dated May 1, 2015 50

             Average claims severities were also higher in the first quarter of 2015 for physical
             damage and collision coverages (four to five percent range), bodily injury coverage
             (four to six percent range) and PIP coverage (two to four percent range).

      Progressive, Form 10-Q, dated May 11, 2015 51

             Total personal auto incurred severity (i.e., average cost per claim, including both paid
             losses and the change in reserves) increased about 3% for the first quarter 2015,
             compared to the first quarter 2014. Following are the changes we experienced in
             severity in our auto coverages on a year-over-year basis:

                  •   Bodily injury decreased about 1%.
                  •   Property coverages increased with property damage and collision up about
                      5% to 6%.
                  •   Personal injury protection (PIP) increased about 1%.


 49
    Allstate, Form 10-Q for the quarterly period ended June 30, 2015, dated August 3, 2015.
 50
    Berkshire Hathaway Inc., Form 10-Q for the quarterly period ended March 31, 2015, dated May 5, 2015.
 51
    The Progressive Corporation, Form 10-Q for the quarterly period ended March 31, 2015, dated May 11, 2015.

                                                       19
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 23 of 85 PageID #:7623




      Progressive, Form 10-Q, dated August 5, 2015 52

              Total personal auto incurred severity (i.e., average cost per claim, including both paid
              losses and the change in case reserves) increased about 3% for the three and six
              months ended June 30, 2015, compared to the same prior year period. Following are
              the changes we experienced in severity in our auto coverages on a year-over-year
              basis:

                  •   Bodily injury was flat for both the second quarter and first six months of
                      2015.
                  •   Property coverages increased with property damage up 2% to 4% and
                      collision up 6% to 7% for both periods.
                  •   Personal injury protection (PIP) increased about 5% for the second quarter
                      and 3% year to date.

      Berkshire Hathaway, Form 10-Q, dated August 7, 2015 53

              Average claims severities were also higher in the first six months of 2015 for
              property damage and collision coverages (four to five percent range), bodily injury
              coverage (six to seven percent range) and PIP coverage (two to four percent range).

39.   Therefore, Dr. Gompers’ criticism of my loss causation analysis for not disaggregating the

      impact of claims severity is without merit because 1) the impact of the increase in claim

      severity was not statistically significant and 2) the impact of industry-wide factors on claim

      severity during the Class Period is controlled for by the insurance industry index variable in

      my event study model.

40.   Second, Dr. Gompers claims that I did not disaggregate the negative impact of the

      information related to Allstate’s net investment income from the impact of its increased

      claims frequency on Allstate’s stock price decline on the February 5-6, 2015 Disclosure

      Dates. 54 Dr. Gompers argues that my treatment of Allstate’s net investment income in

      analyzing the February 4-6 corrective disclosures is different from my analysis for the


 52
    The Progressive Corporation, Form 10-Q for the quarterly period ended June 30, 2015, dated August 5, 2015.
 53
    Berkshire Hathaway Inc., Form 10-Q for the quarterly period ended June 30, 2015, dated August 7, 2015.
 54
    Gompers Report, ¶102.

                                                        20
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 24 of 85 PageID #:7624




      August 3-4, 2015 corrective disclosures. 55 However, Dr. Gompers mischaracterizes my

      analysis.

41.   Contrary to Dr. Gompers’ assertion, I did account for the negative impact of Allstate’s

      unexpected shortfall in net investment income in analyzing the February 4-6 corrective

      disclosures. As I described in the Finnerty Damages Report, in analyzing the February 4-6

      corrective disclosures, I did consider both 1) positive factors, including lower-than-expected

      catastrophe losses, more favorable reserve development, and higher life insurance operating

      income, and 2) negative factors, including the increase in auto claims frequency, higher

      underwriting expenses, and lower investment income. 56 I also presented contemporaneous

      securities analysts commentary on the factors that affected Allstate’s Q4 2014 earnings

      results. Overall, Allstate’s Q4 2014 earnings results were broadly above or in-line with

      analysts’ forecasts, i.e., the overall Q4 2014 earnings impact was net positive. 57 Thus, the

      impact of Allstate’s negative earnings factors was fully offset by its positive earnings factors.

42.   For example, certain securities analysts stated that the negative net investment income was

      more than offset by the Company’s positive earnings factors:

      Wells Fargo, February 4, 2015 58

             Allstate reported Q4 operating EPS of $1.72 exceeding both our estimate of $1.60
             and consensus of $1.67. The upside reflects better-than-expected underwriting
             results, reflecting a lower level of cat losses and higher reserve releases. This more
             than offset lower-than-expected investment income. Catastrophe losses came in at
             only $95 million, lower than our $300 million estimate. ALL had not previewed
             catastrophe losses for any month this quarter. This more than offset worse-than-
             modeled underlying results.



 55
    Gompers Report, ¶¶102-105.
 56
    Finnerty Damages Report, ¶¶41-59.
 57
    Finnerty Damages Report, Exhibit 4.
 58
    Wells Fargo Securities, “ALL: Q4 First Look—Frequency Blip Overshadows Earnings Beat,” February 4, 2015,
    at 1.

                                                      21
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 25 of 85 PageID #:7625




      Sandler O’Neill, February 4, 2015 59

              Allstate reported fourth quarter 2014 operating earnings per share of $1.72, vs. our
              estimate of $1.67, as compared to consensus looking for $1.69. The earnings beat
              relative to our estimate was driven by underwriting outperformance (reported a
              combined ratio of 90.0% vs. our estimate of 91.6%) along with higher than expected
              earned premiums (reported $7,354 million vs our estimate of $7,308 million) that
              served to more than offset lower than anticipated life insurance operating income
              (reported $128 million vs. our estimate of $142 million) and net investment income
              (reported $779 million vs. our estimate of $822 million).

      Janney, February 6, 2015 60

              For 2015, we model 2015 premium growth of 5%, reported underwriting of 94.1%
              (vs. 93.9%) and cat losses of 7 points and no points from reserves/ amortization. Life
              earnings are expected to decline 14% (primarily reduce contributions from limited
              partnerships in the first half). Net investment income is expected to decline 10%
              reflecting lower yields (both underlying and more moderate partnership income).

      Morgan Stanley, February 5, 2015 61

              Op EPS of $1.72 was above $1.68 consensus but below our $1.77 estimate. Core
              underwriting margin of 89.6% (deteriorated 190bps YoY) vs. 86.8% MS est. Cat
              losses were $95m vs. $300m MS [est]. P&C premiums grew +4.9% YoY as Policies-
              In-Force (PIF) growth improved in both Allstate auto (+2.9% vs. +2.6% in 3Q) and
              homeowners (+0.5% vs. +0.1% in 3Q). P&C net investment income decreased -23%
              YoY to $294m due to lower partnership income. ALL repurchased ~$250m of shares
              in (~1% of outstanding). BV decreased -0.1% sequentially to $48.24 (+6.5% YoY).
              Operating ROE was 14.3%.

43.   Based on my review of securities analysts’ reports, I found that the overall impact of those

      positive and negative factors, including the negative impact of net investment income, was

      net positive for Allstate’s Q4 2014 earnings result. In an efficient market like the one for

      Allstate’s common stock during the Class Period, Allstate’s net positive earnings results for

      the fourth quarter of 2014, which beat the market’s EPS consensus, would normally be


 59
    Sandler O’Neill + Partners, “4Q14 First Look: Reports $1.72 vs. $1.67 SOP,” February 4, 2015, at 1.
 60
    Janney Capital Markets, “ALL: Updated Model,” February 6, 2015, at 1.
 61
    Morgan Stanley & Co., “2015 Guidance Points to Limited EPS Growth,” February 5, 2015, at 1.

                                                         22
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 26 of 85 PageID #:7626




        expected to elicit a positive stock price reaction. However, in assessing Allstate’s outlook,

        investors and securities analysts raised concerns about an increase in Allstate’s auto claims

        frequency, and certain securities analysts lowered their EPS estimates for 2015-2016 and/or

        their price targets for Allstate’s common stock. 62 Consequently, I opined that the corrective

        information contained in Allstate’s earnings release regarding the increase in its auto claims

        frequency was the cause of the significant price declines of Allstate’s stock on February 5-6,

        2015.

44. I noted in the Finnerty Damages Report that but-for Allstate’s positive earnings results for

        the fourth quarter of 2014, Allstate’s stock price would have declined further. Thus, being

        conservative in favor of Defendants, I did not parse out the net positive impact of

        confounding information (i.e., the net positive earnings results) from the negative price

        impact of the corrective disclosure.

45. Therefore, contrary to Dr. Gompers claims that I did not consider Allstate’s unexpected

        shortfall in net investment income in my analysis of the February 4-6 corrective disclosures,

        the impact of the negative net investment income was already taken into account and

        incorporated into Allstate’s overall earnings results.

46.     Moreover, contrary to Dr. Gompers’ assertion, even when the impact of Allstate’s net

        investment income for Q4 2014 is considered as a separate factor, the residual impact of the

        net investment income would be insignificant. Regarding its net investment income, Allstate

        reported in its earnings press release on February 4, 2015 that:

                Net investment income of $3.5 billion for 2014 was 12.3% lower than 2013 due to
                the LBL divestiture, the continued planned reduction in deferred annuities, and the

 62
      See, e.g., Evercore ISI, “More Comfortable with Frequency Uptick in Oct/Nov Post Conference Call, Improving
      Encompass Results,” February 5, 2015, at 1; and Sterne, Agee & Leach, “4Q14 Core Miss on Increased Auto
      Loss Trend, NII and Life Income; Reducing Ests [Estimates] and Price Target,” February 5, 2015, at 1.


                                                          23
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 27 of 85 PageID #:7627




              ongoing impact of low interest rates on the portfolio’s results. Limited partnership
              income was strong in 2014, partially offsetting the impact of low interest rates.

47.   Based on my review of securities analysts’ commentaries on Allstate’s Q4 2014 investment

      income, I find that they attributed the Company’s negative net investment income generally

      1) to a lower asset balance, primarily due to the sale of Lincoln Benefit Life Company, and

      2) to a lower average investment yield. (See Exhibit 1.)

48.   Concerning the sale of Lincoln Benefit Life Company, the transaction was first announced

      by Allstate on July 17, 2013 and completed on April 1, 2014. 63 Thus, by the time when

      Allstate announced its Q4 2014 earnings on February 4, 2015, the decline in it net investment

      income due to the sale of Lincoln Benefit Life Company was foreseeable because analysts

      and investors knew that the company had been sold.

49.   Concerning Allstate’s decline in investment yields, the decline was caused by lower fixed

      income yields and lower partnership income. The declines in Allstate’s partnership income

      were observed in both private equity/debt funds and real estate income. 64

50.   I note that the effect of the decline in fixed income and limited partnership (many of which

      trade on yield much like fixed income instruments) yields would affect all members of the

      property and casualty industry, who invest in those investment vehicles. An insurer’s net

      investment income depends on the composition of its investment portfolio and the rates of

      return on the securities in the investment portfolio. Property and casualty insurance

      companies like Allstate generally have similar investment portfolio composition. 65 Likewise




 63
    Allstate press release, “Allstate Announces the Sale of Lincoln Benefit Life Company,” July 17, 2013; Allstate
    press release, “Allstate Closes Sale of Lincoln Benefit Life,” April 1, 2014.
 64
    RBC Capital Markets, “Staying on board; Dialing up capital management,” February 5, 2015.
 65
    Giulio Girardi, Kathleen Weiss Hanley, Stanislava Nikolova, Loriana Pelizzon, and Mila Getmansky Sherman,
    “Portfolio Similarity and Asset Liquidation in the Insurance Industry,” SAFE Working Paper, No. 224. Available
    at https://ssrn.com/abstract=3239362.

                                                        24
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 28 of 85 PageID #:7628




      life insurance companies generally have similar investment portfolio composition. 66

      Consequently, the industry index variable in my event study model controls for the effect of

      this property and casualty insurance industry-wide factor. Progressive, for example, also

      reported in its Form 10-K in March 2015 that its investment income declined in 2014 due to

      various factors, including changes in yield. 67 Second, the rates of return on the securities are

      correlated with returns on the market portfolio. Consequently, the excess return on the

      market portfolio variable in my event study partially controls for the market-wide component

      of this factor. What remains after these two adjustments is any idiosyncratic variation in net

      investment income specific to Allstate, which is outweighed by the positive earnings factors

      on the corrective Disclosure Date.

                    ii.      May 5-6, 2015

51.   Dr. Gompers claims that, in analyzing the alleged corrective disclosures on May 5-6, 2015, I

      did not account for “two types of negative confounding news unrelated to claim frequency”

      that were included in Allstate’s disclosures on those dates: “(i) news related to an increase in

      claim severity and (ii) news related to adverse reserve reestimates.” 68

52.   First, like the February 4-6 corrective disclosures, Dr. Gompers criticizes me for not

      disaggregating the impact of claim severity from the impact of claims frequency on

      Allstate’s stock price decline on the May 6, 2015 Disclosure Date. 69 However, Dr.

      Gompers’s argument is baseless, for the same reasons I discussed in the previous section for

      the February 4-6, 2015 corrective disclosures.



 66
    Id.
 67
    The Progressive Corporation, Form 10-K for the fiscal year ended December 31, 2014, dated March 2, 2015, p.
    10.
 68
    Gompers Report, ¶98.
 69
    Gompers Report, ¶¶99-100.

                                                        25
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 29 of 85 PageID #:7629




53.   Second, Dr. Gompers asserts that I did not show that “negative information related to

      Allstate’s reserve reestimates (also known as reserve developments) did not at least partially

      cause the decline in Allstate’s stock price on May 6, 2015.” 70 Dr. Gompers cites a few

      securities analysts’ commentaries concerning Allstate’s worse-than-expected reserve

      reestimates.

54.   Contrary to Dr. Gompers’ assertion, I did account for the negative impact of Allstate’s

      reserve developments in analyzing the May 5-6 corrective disclosures. As I described in the

      Finnerty Damages Report, in analyzing the May 5-6 corrective disclosures, I did consider

      both 1) positive factors, including better-than-expected life insurance results, a lower

      corporate loss, lower-than-expected catastrophe losses, and higher investment income, and 2)

      negative factors, including the increase in auto claims frequency, lower-than-expected core

      underwriting margin, and adverse reserve development. 71 I also presented contemporaneous

      securities analysts’ commentaries on the factors that affected Allstate’s Q1 2015 earnings

      results. Overall, Allstate’s Q1 2015 earnings results were largely in-line with or above stock

      analysts’ forecasts., i.e., the overall Q1 2015 earnings impact was net positive. 72

55.   For example:

      Wells Fargo, May 5, 2015 73

             ALL reported Q1 operating EPS of $1.46, exceeding our $1.45 est and $1.44
             consensus. The modest upside reflects better-than-expected life results and a lower
             corporate loss. Non-life results came in as expected as stronger investment income
             offset weaker underwriting results. Lower-than-expected catastrophe losses were
             more than offset by adverse reserve development. Auto results were impacted by
             elevated frequency trends for the second consecutive quarter, something that we had
             looking to lessen. While ALL saw continued policy growth, a strong level of capital

 70
    Gompers Report, ¶109.
 71
    Finnerty Damages Report, ¶¶68-85.
 72
    Finnerty Damages Report, Exhibit 4.
 73
    Wells Fargo Securities, “ALL: First Look at Q1 Results—Frequency Concerns Remain,” May 5, 2015, at 1.

                                                      26
 Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 30 of 85 PageID #:7630




              return, and maintained its full-year outlook, we think this will be more than
              overshadowed by the loss trend. We expect ALL shares to trade down (5/6) on the
              continued higher frequency trends.

      Morgan Stanley, May 5, 2015 74

              ALL reported Op EPS of $1.46, above $1.44 consensus and in-line with our $1.46
              estimate. Combined ratio of 93.7% includes $294m (4.0pts) of catastrophes (vs.
              $400m MS est.) and ~$44m (0.6pts) of reserve charges (vs. $44m MS est. reserve
              releases). Core underwriting margin (ex. cats and reserve releases) deteriorated 40bps
              YoY to 89.1% (vs. 88.6% MS est.) and at the higher-end of 87-89% full-year 2015
              guidance range. Premiums grew +4.8% YoY, primarily due to +3.2% PIF growth in
              auto and +0.8% in homeowners. Net investment income increased +15% YoY due to
              higher partnership returns (driven by real estate valuation gains).

      UBS, May 5, 2015 75

              Operating EPS of $1.46 vs. UBS est. $1.27 [(positive variance of $0.19)] and $1.43
              consensus. Compared to our estimates, the EPS upside mainly involved
              1) the Company’s lower-than-expected catastrophe losses ($0.23 p/sh),
              2) higher limited partnership income ($0.10 p/sh), and
              3) a lower expense ratio ($0.05 p/sh),
              [which were] partly offset by a higher underlying loss ratio ($0.11 p/sh) and adverse
              reserve development ($0.12 p/sh).

              BVPS increased 2.0% sequentially to $49.19 (vs. UBSe $49.61). Share buyback was
              better than expected at $915mm, including a $500m ASR in March. $2.4bn remains
              on the share repurchase program.

     Credit Suisse, May 6, 2015 76

              ALL reported operating earnings of $1.46, light of our $1.50 estimate but ahead of
              consensus at $1.44. In thinking about the quality items that impacted the quarter's
              result relative to our estimate we would point out: 1) 7c of lighter than expected
              catastrophes,
              2) 10c of favorable limited partnership income relative to our 11% yield runrate,
              3) 1c for the better than modeled results in corporate,

74
   Morgan Stanley & Co., “Allstate Corporation, 1Q15: Solid Results but Auto Frequency Ticked up (Again),” May
   5, 2015, at 1.
75
   UBS Securities, “Allstate Corp., Beat on Lower Cat Losses, but Auto Frequency Ticks Up Again,” May 5, 2015,
   at 1.
76
   Credit Suisse Securities, “Lowering TP Following Continuation of Soft (Though Somewhat Expected) Auto,”
   May 6, 2015, at 1.

                                                      27
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 31 of 85 PageID #:7631




                all partially offset by 14c less of favorable PYD [Prior Year Development].

56.     Based on my review of securities analysts’ reports, I found that the overall impact of those

        positive and negative factors, including the negative impact of reserve development, was net

        positive for Allstate’s Q1 2015 earnings result. In an efficient market like the one for

        Allstate’s stock during the Class Period, Allstate’s positive earnings results for the first

        quarter of 2015 would normally be expected to elicit a positive stock price reaction.

        However, in formulating their assessments of Allstate’s outlook, investors and the majority

        of securities analysts who followed Allstate were again concerned about the higher auto

        claims frequency trends that were evident for the second consecutive quarter. In response, a

        number of securities analysts lowered their EPS estimates for 2015/2016 and/or their price

        targets for Allstate’s common stock. 77 Consequently, I opined that the corrective

        information contained in Allstate’s earnings release regarding the increase in its auto claims

        frequency was the cause of the significant price decline of Allstate’s stock on May 6, 2015.

57.     I noted in the Finnerty Damages Report that but-for Allstate’s positive earnings results for

        the first quarter of 2015, Allstate’s stock price would have declined further. Thus, being

        conservative in favor of Defendants, I did not parse out the net positive impact of

        confounding information (i.e., the net positive earnings results) from the negative price

        impact of the corrective disclosure.

58.     Therefore, contrary to Dr. Gompers’ claim that I did not consider Allstate’s negative reserve

        development for my analysis of the stock price impact of Allstate’s May 5-6 corrective

        disclosure, the impact of the negative reserve development was already taken into account


 77
      See, e.g., Sandler O’Neill + Partners, “1Q15 Earnings Review: Maintaining HOLD rating,” May 6, 2015, at 1-2;
      Credit Suisse Securities, “Lowering TP Following Continuation of Soft (Though Somewhat Expected) Auto,”
      May 6, 2015, at 1; and RBC Capital Markets, “Rising Auto Claims Frequency Overshadows Solid Q1,” May 6,
      2015, at 1.

                                                          28
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 32 of 85 PageID #:7632




        and incorporated into Allstate’s overall earnings results.

                      iii.      August 3-4, 2015

59.     Dr. Gompers asserts that, in analyzing the alleged corrective disclosures on August 3-4,

        2015, 1) I did not account for news related to an increase in claim severity and 2) my

        methodology to control for the impact of other confounding factors is inconsistent with basic

        economic principles. 78

60.     First, as with my discussions in previous sections for the February 4-6 and May 5-6

        corrective disclosures, Dr. Gompers’ criticism of the claim severity is baseless.

61.     Second, Dr. Gompers’ criticism of my methodology for disaggregating the impact of

        confounding information is unsupported. In the Finnerty Damages Report, I parsed out the

        impact of any confounding information that may have adversely affected Allstate’s stock

        price on August 4, 2015, based on contemporaneous stock analyst reports from securities

        analysts at four major broker-dealers (UBS, Credit Suisse, JMP Securities, and William

        Blair) who quantified the impact of each item of new information contained in Allstate’s

        earnings announcement for the second quarter of 2015 that contributed to the deviation of

        Allstate’s reported EPS from the $0.63 EPS Street estimate that had been expected for the

        second quarter 2015. 79

62.     Dr. Gompers criticizes me for assuming that “a negative confounding factor’s impact on

        Allstate’s stock price decline is directly proportional to that factor’s impact on Allstate’s Q2

        2015 EPS difference and does not depend on how that confounding factor may influence


 78
      Gompers Report, ¶114.
 79
      Credit Suisse Securities, “Magnitude of EPS Miss Distracting but Rate Action Plan on Schedule,” August 4, 2015,
      at 1; UBS Securities, “Allstate Corp., 2Q15: Auto Frequency Ticks Up Again in a Tough Quarter,” August 3,
      2015, at 1; JMP Securities, “2Q15 Results: Large EPS Miss Driven by Elevated Auto Loss Trends; Likely Not a
      Quick Fix,” August 4, 2015, at 1; and William Blair, “Higher Losses Suggest Earnings Have Likely Peaked,”
      August 4, 2015. (See Finnerty Damages Report, Exhibit 6.)

                                                           29
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 33 of 85 PageID #:7633




      future profitability.” 80 Thus, he argues that my methodology supposedly contradicts “a well-

      known principle of finance that the value of an asset is equal to the present value of the

      asset’s expected future cash flows.” 81 However, Dr. Gompers’ assertion is meritless for the

      following reasons.

63.   First, stock analysts in their reports typically express the price of a company’s common stock

      as the product of (i) the price-earnings multiple for the stock and (ii) the company’s earnings

      per share. 82 The price-earnings multiple does take into account stock analysts’ assessment of

      a company’s future profitability, the cash flows that its operations can be expected to

      generate in the future, and the dividends the company can be expected to distribute to its

      shareholders. Many stock analysts also perform a discounted cash flow analysis to estimate

      the value of a share of stock, for example, expressing the share price as the expected present

      value of future cash dividends. 83 Both techniques are widely used in the securities industry

      and the investment management industry. 84

64.   Dr. Gompers is arguing that I should have relied on the discounted cash flow approach in my

      loss causation analysis. However, he has not demonstrated that it is more reliable than the

      technique I employed for the purpose of estimating the effect on a company’s share price of

      a deviation of the actual EPS from the Street consensus EPS. My adjustment for

      confounding news in my loss causation analysis focuses on the impact of the confounding

      news on the stock’s abnormal return and its price when the confounding news relates to a



 80
    Gompers Report, ¶119.
 81
    Gompers Report, ¶120.
 82
     Emery, Douglas R., John D. Finnerty, and John D. Stowe, Corporate Financial Management, 4th ed., 2011, Wohl
    Publishing, Morristown, NJ, p. 140.
 83
    Damodaran, Aswath, Investment Valuation: Tools and Techniques for Determining the Value of Any Asset, 3rd
    ed., John Wiley & Sons, Inc., Hoboken, NJ, 2012, pp. 21-25.
 84
    Id. See also, Emery, Douglas R., John D. Finnerty, and John D. Stowe, Corporate Financial Management, 4th ed.,
    Wohl Publishing, Morristown, NJ, 2011, pp. 133-142.

                                                        30
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 34 of 85 PageID #:7634




      deviation in the company’s EPS from the Street consensus EPS. Dr. Gompers’ criticism fails

      to recognize that I am measuring changes in share price in response to deviations from

      consensus expected earnings and that I am not trying to calculate the company’s share price

      based on the discounted value of the stream of expected future cash flows to a share of the

      company’s stock.

65.   Second, when a company reports actual EPS that deviate from the Street consensus EPS

      (which is referred to as an “earnings surprise”), this deviation typically leads to an immediate

      stock price reaction that is directionally consistent with direction of the earnings surprise. If

      an earnings surprise were significant enough for securities analysts to change their views on

      the company’s expected future earnings, they would revise their earnings estimates

      accordingly. Although the factors that affect the current period earnings of a company are

      not necessarily exactly directly proportional to the factors that affect the company’s future

      earnings, an earnings surprise provides the basis for stock analysts to revise their EPS

      estimates for the company’s stock. Thus, the information embedded in stock analysts’

      detailed calculations of the EPS deviations attributable to the various factors that they believe

      are responsible for the overall deviation of reported EPS from the Street consensus EPS are

      useful in estimating the impact of each item of confounding news on the company’s share

      price. Consequently, the stock analysts’ EPS deviation analyses for the current period should

      serve as a reliable basis for calculating the amount by which the company’s share price has

      changed, and multiplying the deviation in EPS attributable to an item of confounding news

      times the stock’s pre-announcement price-earnings multiple should provide, to a reasonable

      degree of certainty, an estimate of the impact of the confounding news on the company’s

      share price on the announcement date.



                                                   31
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 35 of 85 PageID #:7635




66.     Third, each individual analyst’s earnings estimates (and his/her target price) for a company’s

        stock could vary, depending on each particular security analyst’s view of the company’s

        future prospects. Thus, one should consider stock analysts’ assessments collectively, rather

        than relying on any single individual stock analyst’s assessment separately. Therefore, Dr.

        Gompers’ criticism of my analysis for not accounting for three individual analyst’s

        expectations – by RBC, William Blair, and Compass Point – for Allstate’s net investment

        income is meritless. 85

67.     Nevertheless, I note that these three securities analysts’ expectations for Allstate’s net

        investment income are effectively accounted for in my loss causation analysis. As shown in

        the table on pages 47-48 of the Finnerty Damages Report, I accounted for the confounding

        news based on the four securities analysts who quantified the impact of each element of

        information, including the negative impact of Allstate’s net investment income, i.e., the EPS

        deviations of -$0.04 for UBS, -$0.13 for Credit Suisse, and -$0.05 for William Blair. 86

        Although this EPS variance analysis is for the Company’s Q2 2015, this analysis by the

        stock analysts, including William Blair, provides to a reasonable degree of certainty an

        estimate of the stock price impact of the unexpected shortfall in net investment income.

68.     In addition, the other two securities analysts that Dr. Gompers cites as an example – RBC

        and Compass Point – noted the “low interest rate environment” and the potential “rising

        interest rates” as reasons for their lower expectations for Allstate’s net investment income

        going forward. The yields on fixed income instruments are determined by market-wide

        factors, and the impact of low fixed income investment yields affects all property and



 85
      Gompers Report, ¶121.
 86
      I note that in measuring the impact of confounding news based on William Blair’s variance analysis, I was being
      conservative in favor of Defendants because I ignored the net positive impact as illustrated in the table.

                                                           32
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 36 of 85 PageID #:7636




        casualty insurance companies. The lower interest rate environment is partly a market-wide

        factor and partly an industry-wide factor, rather than an Allstate-specific factor. Thus, this

        factor is already controlled for by the market-index and the industry-index variables in my

        event study model, except to the extent of any residual impact that might be due to Allstate’s

        specific portfolio strategies. Consequently, it is my opinion that my adjustment for effect of

        Allstate’s unexpected net investment income shortfall in Q2 2015 is conservative in favor of

        Defendants.

69.     Therefore, the three examples that Dr. Gompers presents in the Gompers Report undermine

        his argument that I did not consider the impact of the negative net investment income in

        measuring the impact of confounding information, which renders his claim unsupported.

70.     Furthermore, Dr. Gompers fails to consider that, in response to Allstate’s Q2 2015 earnings

        results, securities analysts unanimously highlighted Allstate’s increased auto claims

        frequency/severity as a primary negative factor for the Q2 2015 earnings miss and for their

        2015/2016 earnings revisions. Accordingly, a number of securities analysts lowered their

        EPS estimates for Allstate for 2015/2016 and/or their price targets for Allstate’s common

        stock highlighting the economic significance of Allstate’s increase in auto claims frequency:

        Wells Fargo, August 4, 2015 87

                Allstate hosted its Q2 earnings conference call on 8/4. The discussion primarily
                focused on the uptick in its loss trends, particularly frequency. We are lowering our
                2015 and 2016 EPS estimates to $4.80 and $6.00 from $5.03 and $6.25,
                respectively, to reflect weaker underlying margins. Our valuation range is now
                $70-74 (down from $76-80). (Emphasis added.)




 87
      Wells Fargo Securities, “ALL: Conference Call Round-Up--Allstate Runs Out of Gas in Q2,” August 4, 2015, at
      1.

                                                         33
 Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 37 of 85 PageID #:7637




     MKM, August 4, 2015 88

              While we believe Allstate will be able to get in front of this problem, it could take a
              few quarters before the company can deliver better auto results.
              • We are reducing our 2015 estimate to $5.00 from $5.60.
              • We are reducing our 2016 estimate to $6.00 from $6.50.
              • Our estimate reductions are driven by a higher underlying combined ratio
              estimate in Allstate's auto business. (Emphasis added.)

     Sandler O’Neill, August 5, 2015 89

              We value the stock at a price-to-book value multiple of approximately 130%, which
              is at a modest discount with the peer group (136%) and deserved in our opinion given
              the company’s frequency and severity issues in recent quarters, applied to our
              estimated book value one year from now (3Q16) of $50.93 to reach our $66 price
              target. (Emphasis added.)

     RBC, August 4, 201590

              Our reasoning is primarily due to reduced earnings visibility and expectation of
              slower book value growth. Since 4Q14 the company has seen consistent margin
              pressure from higher loss frequency and severity. While pricing action has been
              taken, it will take a few more quarters before the benefits of these actions will be
              visible in results. Equally, given Allstate’s portfolio duration, we expect further
              pressure on book value growth as interest rates begin to rise.

     RBC, August 4, 201591

              We heard nothing on the call that leads us to believe that loss frequency and severity
              trends will improve over the near term.

     JMP, August 4, 2015 92

              The miss versus our estimate was largely driven by a higher than forecast accident
              year loss ratio (65% vs. 62% est.; $0.35 miss), due to increased frequency and


88
   MKM Partners, “Auto Frequency Increase Causes Miss; Company Addressing the Problem,” August 4, 2015, at
   1.
89
   Sandler O’Neill + Partners, “2Q15 Earnings Review: Maintaining HOLD Rating,” August 5, 2015, at 1.
90
   RBC Capital Markets, “Margins Disappoint, Lowering to Sector Perform,” August 4, 2015, at 1. I acknowledge
   that RBC highlighted both Allstate’s increase in claims frequency/severity and its slower book value growth.
91
   RBC Capital Markets, “Allstate (ALL) Q2 Conference Call Highlights,” August 4, 2015.
92
   JMP Securities, “2Q15 Results: Large EPS Miss Driven by Elevated Auto Loss Trends; Likely Not a Quick Fix,”
   August 4, 2015, at 1.

                                                      34
 Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 38 of 85 PageID #:7638




            severity driving a deterioration in auto results. […]

            We decrease our 2015/2016 estimates to $4.85/$6.10 from $5.45/$6.20 to reflect the
            miss in the quarter and inflated auto loss cost projections. (Emphasis added.)

     Compass Point, August 4, 2015 93

            We maintain our Neutral rating and are lowering our price target to $66 from $70.
            The company announced that frequency and severity losses exceeded expected
            trends, and even after adjusting for CAT losses, the combined ratio
            underperformed expectations. […] In the meantime, ALL is countering the
            surprising rise in the loss ratio through expense savings initiatives (reduced
            advertising, technology, and personnel). While this may have a positive impact on
            initial earnings results, there is a risk that the company could diminish some of the
            franchise value created as the second largest publicly traded auto insurer in the U.S.
            (Emphasis added.)

     Janney, August 4, 2015 94

            We revised our 2015 estimate to $4.55 from $5.45 (Consensus: $5.36) and revised
            our 2016 estimate to $5.60 from $6.40 (Consensus: $6.08).

            Our 2015 reduction incorporates the q2 shortfall ($.37) and more pessimistic
            underlying loss ratios assumptions. Our 2016 estimate incorporates higher
            underlying loss ratio assumptions. (Emphasis added.)

     William Blair, August 4, 2015 95

            Earnings Revisions: We are lowering our 2015 operating EPS estimate to $4.80, from
            $5.24, mainly due to the earnings miss and a decrease in our premium growth
            assumptions. We are lowering our 2016 operating EPS estimate to $5.15, from
            $5.46, due to a 90-basis-point increase in our auto loss ratio assumptions and a
            decrease in premium growth. (Emphasis added.)

     Morgan Stanley, August 5, 2015 96

            Lowering 2015-16e estimates to $4.72/$5.47 from $5.38/$5.51 due to higher auto
            claims frequency and severity pressuring margins offset partially by price increases.


93
   Compass Point Research & Trading, “What's the Frequency Allstate?; Maintain Neutral,” August 4, 2015, at 1.
94
   Janney Capital Markets, “Updated Model,” August 4, 2015, at 1.
95
   William Blair, “Higher Losses Suggest Earnings Have Likely Peaked,” August 4, 2015, at 1.
96
   Morgan Stanley & Co., “Frequency and Severity Push Losses Higher for Third Straight Quarter,” August 5, 2015,
   at 1.

                                                      35
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 39 of 85 PageID #:7639




              (Emphasis added.)

71.   Dr. Gompers also ignores that certain securities analysts expected Allstate’s stock price to

      decline on August 4, 2015 due to its increased auto claims frequency, or attributed Allstate’s

      stock price decline on August 4 to its increased auto claims frequency. For example, before

      the market closed on August 4, 2015, Deutsche Bank expected that Allstate’s stock price

      would decline sharply on August 4 in response to Allstate’s disappointing second quarter

      earnings results, which were driven by the spike in auto claims frequency. 97 Sandler O’Neill

      stated that “[g]iven the $0.34 per share earnings miss relative to consensus, we anticipate

      shares will be materially weak as a result.” 98

72.   After the market closed on August 4, 2015, J.P. Morgan commented that Allstate shares were

      “selling off substantially” on August 4, in response to the earnings miss “reflecting

      deterioration in loss frequency trends.” 99 Deutsche Bank noted regarding Allstate’s stock

      price reaction on August 4 that “the miss on earnings and fundamentals caused shares to fall

      precipitously.” 100 Macquarie stated that the earnings “miss was attributable to worsening

      auto loss cost trends due to external factors, such as higher miles driven. Subsequently, the

      stock fell 10.2% vs. S&P -0.22%.” 101 UBS commented that “Allstate's shares declined 9.3%

      last week due to disappointing earnings driven by a higher than expected increase in auto

      insurance claims frequency.” 102

73.   Therefore, Dr. Gompers’ criticism of my analysis for not appropriately disaggregating

      confounding information is without merit and contradicts contemporaneous securities


 97
    Deutsche Bank Securities, “Frequency Trend and Seasonal Trend Bode for 4Q15 Miss,” August 4, 2015, at 1.
 98
    Sandler O’Neill + Partners, “2Q15 First Look: Reports $0.63 vs. $0.66 SOP,” August 4, 2015, at 1.
 99
    J.P. Morgan Securities, “ALL Confident It Can Improve Auto Margins, But Turnaround Could Take Several
    Quarters,” August 4, 2015, at 1.
 100
     Deutsche Bank Securities, “Frequency Trend and Seasonal Trend Bode for 4Q15 Miss,” August 4, 2015, at 1.
 101
     Macquarie Capital, “Upgrading to Neutral from UP. It’s not me, it’s you.,” August 4, 2015, at 1.
 102
     UBS Securities, “Auto claims frequency is up and margins are down, but for how long?” August 9, 2015, at 1.

                                                        36
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 40 of 85 PageID #:7640




       analysts’ commentaries, because these analysts highlighted Allstate’s increased auto claims

       frequency/severity as their major concern, and some specifically attributed Allstate’s stock

       price decline on August 4, 2015 to Allstate’s increased auto claims frequency.


          C.    Dr. Gompers Incorrectly Claims That I Did Not Show that the Alleged
                Corrective Disclosures Were Corrective of the Alleged Misrepresentations and
                Omissions

74.    Dr. Gompers claims that I did not establish the “link” between the alleged

       misrepresentations/omissions and corrective disclosures. 103 He further argues that “even

       assuming that some part of Allstate’s stock price declines following the alleged corrective

       disclosures was caused by claim frequency increases attributable to Allstate’s allegedly

       ‘greatly reduced underwriting standards,’… it does not necessarily follow that disclosures

       concerning these claim frequency increases were corrective of the alleged misrepresentations

       and omissions.” 104 Dr. Gompers also claims that “before the Class Period, it was publicly

       known that Allstate was broadening its underwriting criteria as part of a strategy to ‘grow

       insurance policies in force’ and that its growth strategy would likely increase claim

       frequency.” 105 He further claims that I did not consider “what incremental information could

       have been disclosed earlier and whether any correction of the specific alleged

       misrepresentations and omissions was the proximate cause of Allstate’s stock price

       declines.” 106 However, Dr. Gompers criticisms are baseless and not supported as discussed

       below.




 103
     Gompers Report, ¶124.
 104
     Gompers Report, ¶125.
 105
     Gompers Report, ¶126.
 106
     Gompers Report, ¶126.

                                                   37
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 41 of 85 PageID #:7641




                 i.   The Information That Dr. Gompers Claims Was Released to the Market
                      Prior to the Class Period Is Irrelevant to the Alleged Corrective
                      Disclosures at Issue

75.    Dr. Gompers asserts that “before the Class Period, it was publicly known through

       defendants’ own disclosures that Allstate was pursuing a growth strategy that included

       broadening its underwriting criteria and that a ‘somewhat inevitable’ result of such growth

       would be an increase in claim frequency.” 107 In particular, Dr. Gompers notes that “it was

       publicly known that Allstate was implementing a growth strategy that included broadening

       its underwriting criteria.” 108 Dr. Gompers also notes that it was “publicly known before the

       Class Period that Allstate’s growth strategy would likely increase claim frequency and could

       potentially reduce profitability.” 109 For example, Dr. Gompers quotes Allstate’s statements

       during earnings conference calls as follows:

       May 2, 2013 Conference Call 110

            I talked about at probably the last two earnings calls about two initiatives that we had
            underway with the auto business that we have termed price optimization and
            broadening the target. Essentially what the intent of both of those initiatives was to
            do was to slightly expand our target market. […] So, overall it is a slight broadening,
            not a dramatically different market, but a disciplined move to expand our target
            market to include a greater percentage of people who shop with us. (Emphasis added.)

       February 6, 2014 Conference Call 111

            We looked at the new to renewal ratios because as we are growing, we would expect
            some pressure on our frequency there but actually it hasn’t emerged yet. The faster we
            grow that becomes somewhat inevitable but we are monitoring it closely and we will
            stay out in front of it. (Emphasis added.)


 107
     Gompers Report, ¶127.
 108
     Gompers Report, ¶128.
 109
     Gompers Report, ¶130.
 110
     Gompers Report, ¶128, citing Allstate, “The Allstate Corporation Q1 2013 Earnings Conference Call,” dated
    May 2, 2013.
 111
     Gompers Report, ¶130, citing Allstate, “The Allstate Corporation Q4 2013 Earnings Conference Call,” dated
    February 6, 2014.

                                                        38
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 42 of 85 PageID #:7642




76.    Dr. Gompers quotes other Allstate’s statements, in which he claims the Company made

       similar statements concerning its focus on its growth strategy and broadening underwriting

       standards, including its earnings press releases and financial statements issued on February 7,

       2013, May 1, 2013, July 31, 2013, February 20, 2014, and May 7, 2014. 112

77.    Dr. Gompers also cites a few securities analysts’ commentaries that reiterated Allstate’s

       growth strategy, its broadening of its auto insurance underwriting criteria, and the potential

       negative impact of a possible increase in claims frequency on the Company’s profitability. 113

78.    However, these statements made by Allstate prior to the Class Period, i.e., that it had focused

       on growth or it had “broadened” its auto underwriting standards, did not reveal the specific

       information disclosed on the corrective Disclosure Dates. Allstate describes its strategy as a

       “slight broadening, not in a dramatically different market,” thus trying to downplay the

       economic significance of the change in underwriting standards and other aspects of its

       aggressive growth strategy. 114 Allstate’s announcements concerning its overall growth

       strategies and its “broadening” of its underwriting standards prior to the Class Period are

       irrelevant to the allegations at issue in this matter. Again, the Plaintiffs’ allegation is that

       Allstate failed to disclose that its aggressive growth strategies beginning in 2013 had a

       significant negative impact on its increased auto claims frequency in late 2014 and early

       2015.

79.    Allstate never disclosed before the corrective Disclosure Dates that its aggressive growth

       strategies, including its lowered underwriting standards, would cause a substantial increase in

       its auto claims frequency and that a significant increase in auto claims frequency had already



 112
     Gompers Report, Exhibits 5A-5C.
 113
     Gompers Report, ¶130 and Exhibits 5A-5C.
 114
     Allstate, “The Allstate Corporation Q1 2013 Earnings Conference Call,” dated May 2, 2013.

                                                        39
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 43 of 85 PageID #:7643




        occurred by the beginning of the Class Period. This undisclosed information is economically

        different information from what the Company had announced when it said that it had merely

        “broadened” its underwriting standards. In fact, Allstate continued to downplay the potential

        impact of its “broadening” of its underwriting standards on its business before the Class

        Period.

80.     For example, during the earnings conference call held on May 2, 2013, Allstate’s CEO stated

        concerning its growth strategies that:

                  And essentially, what the intent of both of those initiatives was to do was to slightly
                  expand our target market…. And so we have broadened that target market a little
                  bit, still well within what we believe is the preferred type of risk that we want as a
                  company... It's a pretty broad-based improvement, and what's interesting is that the
                  new business trends that are up and the retention trends that are up, are up in those
                  states where we have implemented those 2 initiatives, the price optimization and
                  broadening the target…. So overall, it's a slight broadening, not in a dramatically
                  different market, but a disciplined move to expand our target market to include
                  a greater percentage of people who shop with us. (Emphasis added.)

81.     During a conference call held on February 6, 2014, Allstate’s CEO, again, played down the

        impact of the slightly increased auto loss ratio in the fourth quarter of 2013 by stating that: 115

                  [T]he tick-up [in the standard auto loss ratio]…, we just consider some normal
                  volatility. There is some embedded pressure on the severity side. I think frequency is
                  relatively stable and it's performing well within the historical ranges. So there
                  was a little PD uptick. But remember that 2012 was actually below the historical
                  range. So we look at that, and there's nothing to be worried about. We looked at
                  the new to renewal ratios, because as we're growing, we would expect some
                  pressure on our frequency there. But actually, it hasn't emerged yet. The faster
                  we grow, that becomes somewhat inevitable, but we're monitoring it closely and
                  we'll stay out in front of it. And again, on the severity side, it's slightly elevated.
                  You look at the 2-year average growth, though, on like PD paid severity, and it's
                  fairly moderate. (Emphasis added.)




 115
       Allstate, “The Allstate Corporation FQ4 2013 Earnings Conference Call,” dated February 6, 2014.

                                                           40
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 44 of 85 PageID #:7644




82.   Dr. Gompers conflates the Plaintiffs’ allegation that Allstate failed to disclose the substantial

      impact of its aggressive growth strategies, including its reduced underwriting standards, on

      the increase in its auto claims frequency during the Class Period with the fact that the

      Company announced its new growth strategy and its slight broadening of its auto insurance

      underwriting standards before the Class Period and thereafter continued to mislead investors

      into believing that the impact of its aggressive growth strategy was much less severe than it

      actually was. These two statements conveyed fundamentally different information to

      investors in terms of the significance and the magnitude of the impact of the change in

      strategy and the related change in Allstate’s auto underwriting standards.

83.   In addition, Allstate’s statement concerning the “somewhat inevitable” impact of its growth

      strategy on its auto claims frequency downplays the likelihood that its new business growth

      strategy would cause an increase in its auto claims frequency. In other words, the economic

      significance of the information that was publicly known to the market prior to the Class

      Period - i.e., that the growth strategy was potentially expected to cause higher claims

      frequencies - is fundamentally different from the information disclosed on the Disclosure

      Dates – i.e., the fact that Allstate had actually experienced a spike in auto claims frequency

      by the beginning of the Class Period and that the Company’s aggressive growth strategy

      would cause a significant increase in its auto claims frequency.

84.   Concerning the securities analysts’ commentary that Dr. Gompers cites, as discussed above,

      many of the stock analysts merely reiterated what Allstate had publicly stated during its

      earnings calls and in its financial statements. Like Allstate’s statements, these securities

      analysts’ commentaries do not support Dr. Gompers’ argument that securities analysts’

      reports prior to the corrective Disclosure Dates discussed the specific information disclosed



                                                   41
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 45 of 85 PageID #:7645




       on the corrective Disclosure Dates. 116

                ii.   Dr. Gompers’ Assertion Concerning the Lack of a “Link” Between the
                      Alleged Misrepresentations/Omissions and the Corrective Disclosures Is
                      Unfounded

85.    Dr. Gompers asserts that I did not link alleged misrepresentations and omissions made

       between the start of the Class Period and the first Disclosure Date of February 4, 2015 to a

       later correction on the corrective Disclosure Dates. 117 Dr. Gompers also asserts that I did not

       establish “how the May 5-6, 2015 alleged corrective disclosures corrected any alleged

       misrepresentations and omissions made by defendants in February 2015,” nor did I establish

       “how the August 3-4, 2015 alleged corrective disclosures corrected any alleged

       misrepresentations and omissions made by defendants in February 2015 or May 2015.” 118

86.    In order to support his claim, Dr. Gompers attempts to summarize Plaintiffs’ alleged

       misrepresentations and omissions into four categories: “(i) Allstate’s 0.2% year-over-year

       increase in bodily injury paid claim frequency in Q3 2014, (ii) Allstate’s “comprehensive

       plan to generate profitable growth,” (iii) Allstate’s gross claim frequency increases in

       October and November 2014, and (iv) the cause of Allstate’s year-over-year increases in

       gross claim frequency in Q4 2014 and Q1 2015.” 119

87.    Then, Dr. Gompers claims that I did not “link” the alleged misrepresentations and omissions

       he defines in his strawman classification scheme to all later corrected information disclosed

       on the corrective Disclosure Dates. 120 Specifically, Dr. Gompers claims that I did not show

       that “any information in the alleged corrective disclosures contradicted or corrected anything



 116
     Gompers Report, ¶130 and Exhibits 5A-5C.
 117
     Gompers Report, ¶132.
 118
     Gompers Report, ¶¶141, 143.
 119
     Gompers Report, ¶123 and Exhibit 1.
 120
     Gompers Report, ¶132.

                                                    42
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 46 of 85 PageID #:7646




       defendants said (or allegedly omitted but should have said) before February 4–5, 2015” and

       that I did not discuss “the alleged false and misleading statements made in October and

       December 2014,” “why those disclosures were corrective,” or my “estimation of the effect

       of the alleged corrective disclosures on the price on Allstate common stock.” 121 Dr.

       Gompers has ignored what I wrote in my report.

88.    First of all, Dr. Gompers’ categorization of Plaintiffs’ allegations is a nullity. Dr. Gompers

       mischaracterizes Plaintiffs’ allegations by attempting to rewrite the alleged

       misrepresentations and omissions in a nonsensical fashion that is designed to serve his own

       purpose. 122 The arbitrary classification scheme bears no discernible relation to the eleven

       alleged misrepresentations and omissions stated in the Complaint. 123 Indeed, Exhibit 1 of the

       Gompers Report, and especially the language he highlighted, emphasizes that all alleged

       eleven misrepresentations and omissions – not just the four Dr. Gompers conjures up –

       involve Defendants’ concealment of the Company’s increase in auto claims frequency and

       that Allstate’s aggressive new auto insurance policy growth strategy, including greatly

       reduced underwriting standards and other elements, was responsible for the significant

       increase in its auto claims frequency during the Class Period. 124 Exhibit 1 of the Gompers

       Report also demonstrates that Allstate instead allegedly misrepresented to investors that the

       increasing claims frequency trend was consistent with its normal claims frequency trend in

       2014 and that the spike in the claims frequency was due to temporary external factors, such

       as the growing economy (i.e., number of miles driven) and the bad weather (i.e.,




 121
     Gompers Report, ¶133.
 122
     Gompers Report, ¶123.
 123
     Complaint, ¶¶57-91.
 124
     Complaint, ¶2,7; see also In re The Allstate Corporation Sec. Litig., 2020 WL 4013360, at *2 (7th Cir. July 16,
    2020) (summarizing Plaintiffs’ allegations).

                                                          43
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 47 of 85 PageID #:7647




       precipitation) in certain parts of the country. 125 Therefore, Dr. Gompers’ attempt to

       recharacterize Plaintiffs’ allegations by whimsically classifying them into four arbitrary

       categories creates a strawman that is inconsistent with the Plaintiffs’ allegations.

89.    Thus, Dr. Gompers’ assertion that I did not provide the link between the alleged

       misrepresentations/omissions and the corrective disclosures based on his mischaracterization

       of the Plaintiffs’ allegations, i.e., based on his four arbitrary categories, is meritless because

       it rests on a classification scheme that is not faithful to the Plaintiffs’ allegations.

90.    In the Finnerty Damages Report, I considered what I understand from Counsel to be the legal

       definition of loss causation. Specifically, the Finnerty Damages Report’s discussion of loss

       causation—and the link between price declines and misrepresentations—is consistent with

       the discussion of loss causation in Vivendi: 126

               [T]o establish loss causation, a plaintiff must show that “the loss [was a]
               foreseeable” result of the defendant's conduct (i.e., the fraud), “and that the
               loss [was] caused by the materialization of the . . . risk” concealed by the
               defendant's alleged fraud.

               Put more simply, proof of loss causation requires demonstrating that “the
               subject of the fraudulent statement or omission was the cause of the actual
               loss suffered.” 127

91. In addition, the Finnerty Damages Report’s discussion of partial corrections and/or

       materializations of the risk concealed by Defendants’ misrepresentations and omissions is

       consistent with the discussions in Vivendi:

               Whether the truth comes out by way of a corrective disclosure describing the
               precise fraud inherent in the alleged misstatement or through events
               constructively disclosing the fraud, does not alter the basic loss-causation
               calculus.

               That “corrective disclosure” and “materialization of risk” are not wholly

 125
     Complaint, ¶¶10, 12, 15.
 126
     In re Vivendi, S.A. Sec. Litig., 838 F.3d 223, at 261-262 (2d Cir. 2016).
 127
     Id., quoting Suez Equity Inv’rs, L.P. v. Toronto Dominion Bank,, 250 F.3d 87, at 95 (2d Cir. 2001).

                                                          44
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 48 of 85 PageID #:7648




              distinct theories of loss causation highlights the flaws of Vivendi’s position.
              (Emphasis added.) 128

92.    Furthermore, it is my understanding that a disclosure event need not mirror a

       misrepresentation, or be based upon a confession by Defendants, to establish loss causation.

       Instead, I understand that “a misstatement or omission is the ‘proximate cause’ of an

       investment loss if the risk that caused the loss was within the zone of risk concealed by the

       misrepresentations and omissions.” 129 In Lehman Bros., the court provided the following

       analysis:

              In other words, if a company misrepresents fact A (we have plenty of free cash flow),
              which conceals risk X ([lack of] liquidity), the risk can still materialize by revelation
              of fact B (a ratings downgrade), an indication of risk X ([inadequate] liquidity). As
              discussed above, to prove the causal connection between misrepresenting fact A and
              the revelation of fact B, plaintiffs must establish only that the revelation of fact B was
              foreseeable, i.e., within the zone of risk X, and that fact B reveals information about
              risk X. When fact B is revealed, the market need not be aware of fact A or that fact A
              had been previously misrepresented. 130

93.    Consistent with my understanding, I note that in Vivendi the court and jury found that the

       stock price declines following nine events were caused by the subject matter of Vivendi’s

       misstatements—the concealment of liquidity risk—even though none of the events expressly

       stated that Vivendi had lied to investors about liquidity risks:

              (1) January 7, 2002 news that Vivendi sold 55 million of its treasury shares;
              (2) May 3, 2002 news that Moody's downgraded Vivendi's long-term senior
              debt to a notch above junk status; (3) June 21, 2002 news that Vivendi sold a
              stake in its subsidiary Vivendi Environnement, despite earlier statements that
              it would wait to sell; (4) June 24, 2002 news just three days later that
              Vivendi sold an even larger stake in Vivendi Environnement; (5) July 2,
              2002 news that Moody's downgraded Vivendi's long-term senior debt to
              junk status, followed by S&P's downgrade of Vivendi's short-term senior
              debt; (6) July 3, 2002 news that Vivendi acknowledged its short-term

 128
     In re Vivendi, S.A. Sec. Litig., 838 F.3d 223, at 262 (2d Cir. 2016).
 129
     Lentell v. Merrill Lynch & Co., 396 F.3d 161, at 173 (2d Cir. 2005).
 130
     In re Lehman Bros. Se and ERISA Litig, 131 F. Supp. 3d 241, at 264 (S.D.N.Y. 2015) (quoting In re Vivendi
    Universal, S.A. Securities Litigation, 634 F. Supp. 2d 352, at 367 (S.D.N.Y. 2009)).

                                                        45
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 49 of 85 PageID #:7649




                 liquidity problems and its €1.8 billion in obligations that were due that very
                 month; (7) July 10, 2002 news that rating agencies cautioned that further
                 downgrades were possible, and that French authorities had raided Vivendi's
                 Paris headquarters to investigate possible securities fraud; (8) July 15, 2002
                 news that a member of Vivendi's board of directors was urging Vivendi
                 quickly to sell Canal+, which was not generating earnings as expected; and
                 (9) August 14, 2002 news that Vivendi planned to sell €10 billion in assets
                 over the following two years, €5 billion of which it hoped to sell within just
                 nine months. 131

94. Consistent with Vivendi, in the Finnerty Damages Report, I analyzed whether the subject of

        the alleged misrepresentations and omissions—the concealment of Allstate’s increase in

        claims frequency and its approximate cause, i.e., the Company’s aggressive growth

        strategies—was the cause of Allstate’s stock price declines on the corrective Disclosure

        Dates. Thus, my analysis was entirely consistent with Plaintiffs’ allegations that by

        fraudulently concealing these risks, Defendants were able to artificially maintain the price of

        Allstate’s stock during the Class Period, and I reliably calculated the losses caused by the

        dissipation of that artificial price maintenance.

95.     Contrary to Dr. Gompers’ assertion based on his mischaracterization of the Plaintiffs’

        allegations, in the Finnerty Damages Report, I did provide the link between the alleged

        misrepresentations/omissions and the corrective disclosures. I did establish in the Finnerty

        Damages Report that Allstate’s stock price declines on each of the corrective Disclosure

        Dates were all the result of disclosures of the risks concealed by Allstate’s alleged

        misrepresentations and omissions:




 131
       In re Vivendi, S.A. Sec. Litig., 838 F.3d 223, at 262-263 (2d Cir. 2016).

                                                              46
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 50 of 85 PageID #:7650




        Disclosure Date        The Link between the Alleged Misrepresentations/Omission and
                               the Corrective Disclosures that I Proffered in the Finnerty
                               Damages Report
        February 5-6, 2015     “[I]n assessing Allstate’s outlook, investors and securities analysts
                               raised concerns about Allstate’s reduced auto combined ratio, which
                               was primarily driven by an increase in Allstate’s auto claims
                               frequency.”
                               “Allstate’s earnings announcement for the fourth quarter of 2014
                               provided new information that led to concerns regarding the increase
                               in auto claims frequency, which was, from an economic perspective,
                               corrective of alleged misrepresentations and omissions concerning
                               the performance of Allstate’s auto insurance business and what
                               factors were responsible for the concerning outlook.” 132
        May 6, 2015            “[I]n formulating their assessments of Allstate’s outlook, investors
                               and securities analysts were again concerned about the higher auto
                               claims frequency trends that were evident for the second consecutive
                               quarter.”
                               “Allstate’s earnings announcement for the first quarter of 2015
                               provided new information that led to concerns regarding the
                               Company’s increased auto claims frequency, which was, from an
                               economic perspective, corrective of (and a materialization of the
                               risks concealed by) alleged misrepresentations and omissions
                               concerning the performance of Allstate’s auto insurance business
                               and what factors were responsible for the concerning outlook.” 133
        August 4, 2015         “Allstate’s earnings announcement for the second quarter of 2015
                               provided new information regarding the Company’s increased auto
                               claims frequency, which was, from an economic perspective,
                               corrective of alleged misrepresentations and omissions concerning
                               the performance of Allstate’s auto insurance business and what
                               factors were responsible for the increase in auto claims frequency.
                               This was the first time that Allstate acknowledged that the recent
                               growth in Allstate brand auto policies in force had contributed to the
                               recent increases in its auto claims frequency.” 134


96.    Furthermore, Dr. Gompers entirely ignores the stock analysts’ commentary that I presented

       in the Finnerty Damages Report that attributed Allstate’s stock price decline on each of the

       corrective Disclosure Dates to the increase in its auto claims frequency or expected Allstate’s


 132
     Finnerty Damages Report, ¶¶60-61.
 133
     Finnerty Damages Report, ¶¶86-87.
 134
     Finnerty Damages Report, ¶115.

                                                   47
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 51 of 85 PageID #:7651




       stock price to decline due to the increase in Allstate’s auto claims frequency. 135

          D.    Dr. Gompers Mischaracterizes My Analysis by Claiming that My Use of a Two-
                Day Return Is Inconsistent with Market Efficiency

97.    Dr. Gompers claims that my “use of a two-day residual stock price return” following the

       February 4-5, 2015 alleged corrective disclosures “is inconsistent with [my] assumption that

       Allstate’s stock traded in an efficient market,” because “in an efficient market, prices begin

       adjusting to the arrival of new information almost immediately, converging to efficient levels

       that reflect the market’s assessment of the value implications of new information within

       minutes or hours.” 136 He further claims that I did not identify any alleged corrective

       disclosure for the February 6 Disclosure Date but simply observed securities analysts

       continued comments on Allstate’s Q4 2014 earnings results after the market closed on

       February 5. 137

98.    However, Dr. Gompers mischaracterizes my analysis. As described in the Finnerty Damages

       Report and as Dr. Gompers actually acknowledges, I identified new information for my loss

       causation analysis for the February 6 Disclosure Date, i.e., securities analysts’ commentary.

99.    I understand that the courts have determined that even in an efficient market, complex

       economic data may not be immediately digestible by investors but can be made

       understandable through expert analysis, including securities analysts’ commentaries:

               In Amedisys, the court found that an analysis contained in a WSJ article, which was
               based on publicly available Medicare records, was plausibly “not merely

 135
     See, e.g., Wells Fargo Securities, “ALL: First Look at Q1 Results—Frequency Concerns Remain,” May 5, 2015;
    Deutsche Bank Securities, “Modest 1Q15 Beat on Solid P&C Alt Investment Income,” May 5, 2015; Janney
    Capital Markets, “Initial Thoughts on 1Q15 Results,” May 5, 2015; J.P. Morgan Securities, “ALL Confident It
    Can Improve Auto Margins, But Turnaround Could Take Several Quarters,” August 4, 2015, at 1; Deutsche Bank
    Securities, “Frequency Trend and Seasonal Trend Bode for 4Q15 Miss,” August 4, 2015, at 1; Macquarie Capital,
    “Upgrading to Neutral from UP. It’s not me, it’s you.,” August 4, 2015, at 1; UBS Securities, “Auto claims
    frequency is up and margins are down, but for how long?” August 9, 2015, at 1.
 136
     Gompers Report, ¶¶148-149.
 137
     Gompers Report, ¶¶150-151.

                                                       48
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 52 of 85 PageID #:7652




              confirmatory” but constituted a corrective disclosure. 138

              In Signet, the court noted that “[d]efendants are incorrect that it simply published
              already-known information. […] [The analyst’s report] was not, as [d]efendants
              contend, merely a journalist's negative opinion, but an analysis of how and why
              Signet's underlying business was weaker than most people realized. It thus qualifies
              as corrective.” 139

              In Xerox, the court rejected defendants’ argument that plaintiffs’ expert could not
              show that “the alleged corrective disclosures contained new information” where, in
              part, the expert “conducted an extremely limited and insufficient review of the public
              information…” 140

              In Vivendi, the court did “not find that no reasonable juror could conclude that the
              ratings downgrades disclosed no new information.” 141

100. Nevertheless, I note that a two-day window is common in academic event studies and that

       many courts have accepted a two-day event window and granted class certification. 142

101. Therefore, my loss causation analysis for the February 4-6, 2015 corrective disclosures is not

       inconsistent with the market efficiency of Allstate’s common stock during the Class Period,

       which I have previously demonstrated in the Finnerty Class Certification Report.


 138
     Pub. Emps. Ret. Sys. Of Miss. v. Amedisys, Inc., 769 F.3d 313, 323 (5th Cir. 2014).
 139
     In re Signet Jewelers Ltd. Secs. Litig., 2019 WL 3001084, at *17.
 140
     In re Xerox Corp. Sec. Litig., 746 F. Supp. 2d 402, 412 (D. Conn. 2010).
 141
     In re Vivendi Universal, S.A., Sec. Litig., 634 F. Supp. 2d 352, 371-72 (S.D.N.Y. 2009).
 142
     Carpenters Pension Tr. Fund of St. Louis v. Barclays PLC, 310 F.R.D. 69, 96 n. 183 (S.D.N.Y. 2015) (holding
    that “[a] two-to-three-day window is common in event studies because it is standard for experts to utilize an event
    window including the day of the event and the day following an event…”); In re DVI, Inc. Sec. Litig., 639 F.3d
    623, 635 (3d Cir. 2011), abrogated on other grounds by Amgen Inc. v. Conn Ret. Plans & Tr. Funds, 568 U.S.
    455, 133 S. Ct. 1184 (2013) (holding “[t]hat some information took two days to affect the price does not
    undermine a finding of efficiency.”); Monroe Cty. Emp. Ret. Sys. v. Southern Co., 332 F.R.D. 370, 391-92 (N.D.
    Ga. 2019) (“Fourth, academic literature supports the use of two-day (or more) event windows. For example,
    MacKinlay explains that two-day event windows are appropriate when analyzing earnings announcements.
    Professor Feinstein cited multiple other legal and academic papers endorsing the use of multi-day event windows
    and explaining that price reactions to news sometimes occur over two or more trading days, including a paper by
    David I. Tabak, who explains that “[i]n securities fraud cases, many experts have adopted the convention of
    looking at one-day, two-day, or five-day periods following an announcement.” And although Defendants and
    Professor Gompers cite academic literature for the proposition that stock price reactions generally begin quickly,
    this does not necessarily mean that stock price reactions always end quickly. Rather, as Professor Feinstein
    explained, “[i]t is not settled science that an efficient market price reaction is over within a matter of minutes,”
    and “the articles [Professor Gompers cites] do not conclude that the stock price reaction in an efficient market
    necessarily ends quickly and cannot continue on the day after an earnings announcement.” [Doc. 113-2, ¶¶60,
    65].”)

                                                           49
      Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 53 of 85 PageID #:7653




VI.      Dr. Gompers’ Criticism of My Damages Analysis Is Unsupported

 102. First, Dr. Gompers claims that my analysis cannot be used to measure damages, because my

         damages methodology is based on the same assumptions that he claims undermine my loss

         causation analysis. 143 Then, Dr. Gompers repeats the same opinions he proffered in the

         previous section of his report. 144 However, as discussed herein in Section V of this report,

         Dr. Gompers’ opinions are unsupported.

 103. Second, Dr. Gompers claims that my damages methodology “overstates damages by

         assuming that the entirety of any price inflation was present at the beginning of the Class

         Period.” 145 Specifically, Dr. Gompers criticizes my damage methodology for supposedly

         assuming that “Allstate could have made a disclosure at the beginning of the Class Period

         that would have led the market to know, with reasonable certainty, the Company’s claim

         frequency increases supposedly attributable to the allegations for the next three quarters.” 146

         Then Dr. Gompers asserts that I have not provided “any evidence to show that Allstate

         would have had this information at earlier times,” nor have I “articulated what that but-for-

         disclosure(s) could have been.” 147

 104. Again, Dr. Gompers mischaracterizes Plaintiffs’ allegations. Plaintiffs have not alleged, nor

         have I assumed, that “Allstate could have made a disclosure at the beginning of the Class

         Period that would have led the market to know, with reasonable certainty, the Company’s

         claim frequency increases supposedly attributable to the allegations for the next three

         quarters.” 148 The allegation in this matter is that, even though Defendants were aware of the



   143
       Gompers Report, ¶156.
   144
       Gompers Report, ¶¶157-159, referencing Gompers Report, Section V.B-V.E.
   145
       Gompers Report, ¶¶157-159, referencing Gompers Report, Section V.B-V.E.
   146
       Gompers Report, ¶162.
   147
       Gompers Report, ¶162.
   148
       Gompers Report, ¶162.

                                                        50
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 54 of 85 PageID #:7654




        auto claims frequency increase at least as of the beginning of the Class Period on October 29,

        2014, Defendants failed to disclose this increase to the public until February 4, 2015 and also

        failed to disclose that Allstate’s new growth strategy was the proximate cause of the

        significant increase in its auto claims frequency. 149 Thus, Plaintiffs’ allegation is that

        Defendants should have disclosed the truth about its increase in claims frequency and its

        aggressive growth strategy for being the cause of the increase, instead of attributing the spike

        in its auto claims frequency to temporary external factors, such as miles driven and

        precipitation.

105. Furthermore, Dr. Gompers’ assertion that I did not provide “any evidence to show that

        Allstate would have had this information at earlier times” or “what that but-for-disclosure(s)

        could have been” is unfounded because, as Plaintiffs’ expert economist providing opinions

        regarding loss causation and damages, I am not required to specify the words that Defendants

        could have used had they decided to be truthful about the cause of Allstate’s auto claims

        frequency increase during the Class Period.

106. For the purpose of the loss causation and damages analysis in the Finnerty Damages Report,

        I have accepted the Plaintiffs’ allegations as true. Based on the Plaintiffs’ allegations, in the

        Finnerty Damages Report, I analyzed what Allstate allegedly failed to properly disclose and

        what the resulting impact of the alleged corrective disclosures was on the Company’s stock

        price on the corrective Disclosure Dates.




 149
       Complaint, ¶¶7, 16, 49-54, 71.

                                                      51
       Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 55 of 85 PageID #:7655




VII.      Nothing in the Gompers Report Has Changed My Opinions Expressed in the Finnerty

          Damages Report

  107. Nothing in the Gompers Report has changed my opinions expressed in the Finnerty Damages

          Report. I stand by my opinions proffered in the Finnerty Damages Report that:

                i.       The abnormal return on Allstate’s common stock on each of the corrective

                         Disclosure Dates (February 5, 2015, February 6, 2015, May 6, 2015, and

                         August 4, 2015), after adjusting for market-wide and industry-wide factors in an

                         appropriately designed event study, is statistically significant at the 5 percent

                         level or better.

               ii.       The residual abnormal returns, after further adjusting for non-fraud-related

                         Allstate news, on February 5, 2015, February 6, 2015, May 6, 2015, and August

                         4, 2015 were -1.21 percent, -1.68 percent, -3.09 percent, and -7.39 percent,

                         respectively. The residual returns were substantially caused by a series of

                         corrective disclosures concerning the increase in auto claims frequency due to

                         Allstate’s aggressive growth strategies that the Company had misrepresented

                         prior to the corrective Disclosure Dates.

              iii.       The amount of damages suffered by purchasers of the shares of Allstate’s

                         common stock as a result of the disclosures of the truth about the increase in

                         auto claims frequency on the Disclosure Dates is, in total, up to $9.38 per share,

                         depending on when the shares were bought and sold during the Class Period. 150


    150
        I understand that, in order to incorporate Defendants expert’s criticism, Dr. Leverty tested alternative regression
       models that estimate the proportion of Allstate’s increase in claims frequency due to miles driven and
       precipitation. The percentage attributions based on the alternative regressions are 3.92%, 18.34%, and 11.68%, for
       Q4 2014, Q1 2015, and Q2 2015, respectively. (See Leverty Reply Report, ¶¶ 156-158.) Accordingly, based on
       the alternative regressions, percentage attributions to Allstate’s aggressive growth strategies for its increased
       claims frequency are 96.08%, 81.66%, and 88.32%, for Q4 2014, Q1 2015, and Q2 2015, respectively. Based on
       the alternative attributions, the amount of damages is, in total, up to $9.32.

                                                              52
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 56 of 85 PageID #:7656




108. My analysis is based on the materials I have reviewed to date. I reserve the right to amend

     my opinions and file a supplemental report in this matter should I obtain any other significant

     information that leads me to change any of the opinions expressed in this report. To the

     extent this matter is adjourned for any reason, I further reserve the right to supplement this

     expert report.




     Executed: July 30, 2020


                                                        ___________________________
                                                          John D. Finnerty, Ph.D.




                                                  53
    Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 57 of 85 PageID #:7657
                                      Appendix A




                                         JOHN D. FINNERTY, Ph.D.

                                 Academic Affiliate, AlixPartners, LLP

                Professor of Finance, Gabelli School of Business, Fordham University


Phone: (212) 845-4090                                                                909 Third Avenue
Fax: (646) 746-2490                                                              New York, NY 10022
Cell: (347) 882-8756                                                 Email: jfinnerty@alixpartners.com


         Dr. Finnerty is an Academic Affiliate in the Financial Advisory Services Group at
AlixPartners, LLP, where he had previously served as a Managing Director for four years. He
specializes in matters involving securities fraud class actions; market manipulation cases; securities
disputes; corporate finance, investment banking, and fixed income; convertible securities; cases
involving business, securities, and derivatives valuation; and matters requiring solvency analysis,
calculation of damages, or statistical analysis. He provides litigation support for matters involving
securities fraud, valuation disputes, solvency, portfolio mismanagement, fairness, breach of
contract, breach of fiduciary duty, broker raiding, commercial disputes, and employment disputes.
He has testified as an expert in matters involving securities fraud class action market efficiency, loss
causation, and damages; securities appraisal; mortgage-backed securities damages; business
valuation; solvency; private placement and other corporate finance issues; broker raiding; and other
financial matters in federal and state court, arbitrations, and mediations. He has also testified as an
expert in bankruptcy court concerning the valuation of businesses and securities, debt-for-debt
exchange offers, and the fairness of proposed plans of reorganization.
         Dr. Finnerty is also a Professor of Finance at Fordham University’s Gabelli School of
Business where he was the founding Director of the Master of Science in Quantitative Finance
Program. He has taught for 32 years, including courses in investment banking, corporate finance,
private equity, fixed income analysis, fixed income securities, fixed income portfolio management,
principles of finance, securities innovation, and bankruptcy and reorganization. His teaching and
research interests include initial public offerings, the valuation of securities and derivative
instruments, project financing, and private equity fund and hedge fund management, structure, and
909 Third Avenue      T 212.490.2500       AlixPartners, LLP
New York, NY 10022    F 212.490.1344
                      alixpartners.com
   Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 58 of 85 PageID #:7658
                                     Appendix A



performance. He has developed innovative models for pricing gold IPOs and valuing convertible
securities, employee stock options, restricted common stock, inflation-indexed bonds, venture
capital preferred stock, emerging-growth firm common stock, and private equity carried interests.
        Dr. Finnerty has published 16 books, including Corporate Financial Management, 5th ed.,
Project Financing: Asset-Based Financial Engineering, 3rd ed., Principles of Financial
Management, and Debt Management, and more than 120 articles and professional papers in
corporate finance, business and securities valuation, and other areas of finance. His writings and
teaching have focused on the analysis and valuation of securities, especially fixed income
instruments and complex derivative products, and mortgage-backed and other asset-backed
securities. Dr. Finnerty is a former editor of Financial Management, one of the leading academic
finance journals, and a former editor of FMA Online. He is a former member of the editorial boards
of several finance and portfolio management journals.
       Dr. Finnerty worked for more than 20 years as an investment banker. He worked on more
than 50 public and private financings, served as financial advisor in connection with over a dozen
mergers, and served as financial advisor and arranged financing for several project financings.
       Dr. Finnerty is a Trustee and a former Chair of the Trustees and a former President and
Director of the Eastern Finance Association, a former Director of the Financial Management
Association, and a former President and Director of the Fixed Income Analysts Society. He served
as a member of FASB’s Option Valuation Group in connection with the revision of FAS 123. He
was inducted into the Fixed Income Analysts Society Hall of Fame in 2011.


EDUCATION

1977             Ph.D. in Operations Research, Naval Postgraduate School

1973             B.A. and M.A. in Economics, Cambridge University; Marshall Scholar

1971             A.B. in Mathematics, Williams College; magna cum laude with highest honors in
                 Mathematics; Rice Prize in Mathematics; Phi Beta Kappa


BUSINESS EXPERIENCE


2013 – Present           AlixPartners, LLP, New York, NY
2017 – Present           Academic Affiliate, Financial Advisory Services Group
2013 – 2017              Managing Director, Financial Advisory Services Group


                                                    -2-
   Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 59 of 85 PageID #:7659
                                     Appendix A

2003 – 2013        Finnerty Economic Consulting, LLC, New York, NY
                   Managing Principal

2001 - 2003       Analysis Group, Inc., New York, NY
                  Managing Principal

1997 - 2001       PricewaterhouseCoopers, LLP, New York, NY
                  Partner, Financial Advisory Services Group
                  Dispute Analysis & Investigations securities litigation practice

1995 - 1997       Houlihan Lokey Howard & Zukin, New York, NY
                  Director

1989 - 1995       McFarland Dewey & Co., New York, NY
                  General Partner

1986 - 1989       College Savings Bank, Princeton, NJ
                  Executive Vice President, Chief Financial Officer, Treasurer, Secretary, and
                  Director

1982 - 1986       Lazard Frères & Company, New York, NY
                  Vice President, Corporate Finance Department

1977 - 1982       Morgan Stanley & Co. Inc., New York, NY
                  Associate, Corporate Finance Department


ACADEMIC EXPERIENCE


1987 - Present    Fordham University Gabelli School of Business,
                  New York, NY
                  Professor of Finance and founding Director of the Master of Science in Quantitative
                  Finance Program.
                  Received tenure in September 1991.
                  Gladys and Henry Crown Award for Faculty Excellence, 1997.

1976 - 1977       Naval Postgraduate School, Monterey, CA
                  Adjunct Professor, Department of Administrative Sciences

1973 - 1976       United States Naval Reserve
                  Instructor, Naval Postgraduate School. Promoted to Lieutenant, USNR.




                                               -3-
   Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 60 of 85 PageID #:7660
                                     Appendix A

PROFESSIONAL ASSOCIATIONS

Chair of the Trustees, Eastern Finance Association (2009-2010), Trustee (2008-Present), President (2007-
       2008), and Director (2005-2008)
President, Fixed Income Analysts Society (2006-2007), and Director (2001-2009)
Director, Financial Management Association (1991-1999, 2005-2007, 2011-2013)
Editor, Financial Management (1993-1999)
Editor, FMA Online (2001-2010)
Associate Editor, Journal of Derivatives Accounting (2003-2005)
Associate Editor, Journal of Applied Finance (2000-2007, 2012-2016)
Associate Editor, Journal of Financial Engineering (1992-1999)
Member, Editorial Advisory Boards, The Financier (1995-2003), Journal of Portfolio Management (1995-
      2018), and International Journal of Portfolio Analysis & Management (2011-2018)
Globe Business Publishing Ltd., London, U.K., Globe Law and Business Reader Panel (2015-Present)


DIRECTORSHIP

Member, Board of Directors, Ashley, Inc. (2016-Present); Vice Chairman (2019-Present), Chair of the Audit
      Committee (2016-Present); Member of the Finance Committee (2016-Present); Member of the
      Strategic Alliance Committee (2018-Present)

OTHER ACTIVITIES

Leadership Giving Co-Chair, Williams College Class of 1971
Co-chairman, New Jersey Special Gifts Program, Williams College Third Century Campaign
Member, Special Gifts Committee, New York City Area for Williams College Third Century Campaign
Vice Chairman, Williams College Class of 1971 25th Reunion Gift Committee
Treasurer and Trustee, Spring Lake Bath and Tennis Club, and Co-Chair, Finance Committee

AWARDS

Marshall Scholar, 1971
Gladys and Henry Crown Award for Faculty Excellence, Fordham Business School, 1997
Best Investments Paper, Southern Finance Association, 2001
Best Corporate Finance Paper, Southern Finance Association, 2006
Bene Merenti Medal, Fordham University, 2007
Fixed Income Analysts Society Hall of Fame, 2011
Achievements in Excellence Team Award, AlixPartners, LLP, 2014
Ashley Greater New York Community Service Award, 2018




                                                   -4-
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 61 of 85 PageID #:7661
                                    Appendix A

                       EXPERT TESTIMONY IN LAST FOUR YEARS


Clients                    Case                                 Description of Testimony

Kramer Levin Naftalis &    In re: Residential Capital, LLC, et Prepared an expert report and a rebuttal expert
Frankel                    al., Debtors                         report describing OID (original issue discount)
Residential Capital        Residential Capital, LLC, et al. v.  bonds, explaining the discount as interest,
Official Committee of      UMB Bank                             calculating the amount of OID, describing
Unsecured Creditors        Official Committee of Unsecured      incentives firms can give bondholders to exchange
                           Creditors v. UMB Bank                their bonds for new bonds when OID is created,
                           U.S. Bankruptcy Court for the        and analyzing a debt-for-debt exchange offer
                           Southern District of New York        Residential Capital conducted in 2008. Testified at
                           Case No. 12-12020 (MG)               deposition and at trial in bankruptcy court.
Internal Revenue Service   Sugarloaf Fund, LLC v.               Prepared an expert report concerning the market for
                           Commissioner of Internal Revenue distressed consumer receivables in Brazil and
                           United States Tax Court              valuing three portfolios of distressed Brazilian
                           Chicago, IL                          consumer electronics receivables. Testified at trial
                           Docket No. 671-10                    in tax court.
Olshan Frome Wolosky       Iroquois Master Fund, Ltd. v.        Prepared an expert report concerning the fair
                           Quantum Fuel Systems                 market value of an exchange right embedded in a
                           Technologies Worldwide, Inc.         corporate common stock warrant issued in a public
                           U.S. District Court for the          offering and the impact of the warrant issue on the
                           Southern District of New York        effective common stock price in a previously
                           Case No. 13 Civ. 3860                issued common stock warrant. Testified at
                                                                deposition and at trial.
Kellogg, Huber, Hansen,    CMFG Life Insurance Company,         Prepared an expert report concerning the amount
Todd, Evans & Figel        et al. v. RBS Securities             due to CMFG Life Insurance Company, CUMIS
Korein Tillery             U.S. District Court for the Western Insurance Society, and MEMBERS Life Insurance
                           District of Wisconsin                Company on their equitable rescission claim as a
                           Case No. 12-cv-00037 WMC             result of their purchase of residential mortgage-
                                                                backed securities from RBS Securities. Testified at
                                                                deposition.
Faegre Baker Daniels       The Pioneer Centres Holding          Prepared an expert report analyzing and comparing
Sherman & Howard           Company Employee Stock               a proposed ESOP stock purchase and redemption
                           Ownership Plan and Trust, et al. v. transaction and a consummated asset purchase
                           Alerus Financial and Berenbaum       transaction, analyzing an independent transaction
                           Weinshienk                           trustee’s negotiating position with respect to the
                           U.S. District Court for the District seller’s representations and warranties, and
                           of Colorado                          assessing the plaintiffs’ damages claims. Testified
                           Civil Action No. 1:12-cv-02547-      at deposition.
                           RM-BNB
Quinn Emanuel Urquhart     In re Lehman Brothers Holdings,      Prepared an expert report and a rebuttal expert
& Sullivan                 et al., v. JPMorgan Chase Bank       report concerning the incremental value Lehman
                           U.S. Bankruptcy Court for the        Brothers could have been realized from the sale of
                           Southern District of New York        its investment management division if the
                           Index No. 10-ap-03266                bankruptcy of Lehman Brothers could have been
                                                                delayed at least five business days. Testified at
                                                                deposition.




                                                 -5-
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 62 of 85 PageID #:7662
                                    Appendix A


Clients                    Case                                  Description of Testimony

Ashurst                    European Commission                   Prepared an expert report and a supplemental
Markit Group Limited       Statement of Objections of 1 July     expert report explaining why the CDS market was
                           2013                                  not ready for exchange trading by 2009, CDS
                           Case COMP/39.745 – CDS                dealers were unlikely to have had sufficient
                           Information Market                    incentives to become the initial market makers, and
                                                                 a CDS CLOB exchange was unlikely to achieve
                                                                 lower trading costs and wider new investor
                                                                 demand.
Internal Revenue Service   AD Investment 2000 Fund LLC           Prepared an expert report concerning the
                           AD Global 2000 Fund LLC v.            reasonableness of profit expectation for a strategy
                           Commissioner of Internal Revenue involving a spread call option strategy. Testified at
                           United States Tax Court               trial in tax court.
                           New York, NY
                           Docket Nos. 9177-08 and 9178-08
Luboja & Thau              Charles Schwab v. Morgan              Prepared an expert report concerning the damages
                           Stanley Smith Barney                  resulting from the alleged raid of two California
                           FINRA-DR Arbitration                  offices of Charles Schwab. Testified at arbitration.
                           Arbitration No. 12-02325
Satterlee Stephens Burke   Oppenheimer & Co. Inc. v.             Prepared an expert report and testified at arbitration
& Burke                    Deutsche Bank Securities Inc.         concerning auction rate credit-linked notes, their
                           FINRA Arbitration                     intended market, the fair market of the AR CLNs at
                           FINRA Case No. 10-04093               issuance, and Deutsche Bank’s unjust enrichment.
Wollmuth Maher &           Lehman Brothers Special               Prepared an expert report concerning the economic
Deutsch                    Financing, Inc. v. Bank of            commonality of certain payment preference
                           America, et al.                       provisions across 48 CDO transactions in which
                           U.S. Bankruptcy Court for the         Lehman Brothers Special Financing was involved
                           Southern District of New York         as a credit default swap counterparty. Testified at
                           Case No. 10-03547 (SCC)               deposition.
Robbins Geller Rudman &    Carpenters Pension Trust Fund of      Prepared an expert report on the efficiency of the
Dowd                       St. Louis, et al. v. Barclays plc, et market for the American depositary shares (ADS)
                           al.                                   on the Company’s common stock in connection
                           U.S. District Court for the           with a securities class action. Testified at
                           Southern District of New York         deposition and at trial.
                           Civil Action No. 1:12-cv-05329-
                           SAS
Fox Rothschild             In re: IH 1, Inc., et al., Debtors    Prepared an expert solvency report concerning an
                           George L. Miller, Chapter 7           aluminum extrusion company. Testified at
                           Trustee v. Kirkland & Ellis           deposition.
                           U.S. Bankruptcy Court for the
                           District of Delaware
                           Case No. 09-10982 (LSS)
Labaton Sucharow           In re Goldman Sachs Group, Inc.       Prepared an expert report on the efficiency of the
Robbins Geller Rudman &    Securities Litigation                 market for the Company’s common stock in
Dowd                       U.S. District Court for the           connection with a securities class action and a
                           Southern District of New York         report on loss causation and damages. Testified at
                           Case No. 1:10-cv-03461-PAC            deposition and at trial.




                                                  -6-
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 63 of 85 PageID #:7663
                                    Appendix A

Clients                     Case                                Description of Testimony

Internal Revenue Service    Endeavor Partners Fund, LLC,        Prepared an expert rebuttal report responding to an
                            Delta Currency Trading, LLC, Tax expert report prepared by the taxpayer’s expert,
                            Matters Partner, et al. v.          which provided an economic rationale underlying
                            Commissioner of Internal Revenue the taxpayer’s business strategy. Testified at trial
                            United States Tax Court             in tax court.
                            New York, NY
                            Docket Nos. 8698-12, 8710-12,
                            8721-12, 8846-12, 9975-12,
                            11290-12, and 12591-12
Boies, Schiller & Flexner   Bruce S. Sherman v. Bear Stearns Prepared an expert report in connection with a 10b-
Korein Tillery              Companies Inc., et al.              5 securities fraud matter concerning the efficiency
                            U.S. District Court for the         of the market for the common stock of the Bear
                            Southern District of New York       Stearns Companies, Inc., furnishing a loss
                            Index No. 09 Civ. 8161 (RWS)        causation analysis, and calculating the amount of
                                                                damages sustained by Bruce Sherman due to the
                                                                alleged fraud. Testified at deposition.
Arnold & Porter             AmTrust North America, Inc. v.      Prepared an expert report concerning the improper
                            SquareTrade, Inc.                   sampling of consumer electronics claims submitted
                            JAMS Arbitration No.                under the defendant’s extended service plans and
                            1100079447                          the incorrect calculation of damages by the
                                                                plaintiff’s experts. Testified at arbitration.
Humphrey, Farrington &      Dennis Demetre and Lori Lewis v. Prepared an expert report identifying the expected
McClain                     HMS Holdings Corp.                  synergies from a corporate merger; explaining due
Klamann Law Firm            Supreme Court of the State of New diligence, role of investment bankers, post-merger
White Graham Buckley &      York, County of New York            integration, and purpose of earn-outs in change-of-
Carr                        Index No. 652381/2012               control transactions; analyzing the earn-out
                                                                provision of a stock purchase agreement; and
                                                                calculating the amount of damages sustained by the
                                                                plaintiffs due to non-payment of the earn-out.
                                                                Testified at deposition and at trial.
Schuyler, Roche &           UBS Financial Services Inc. v.      Prepared an expert report concerning the damages
Crisham                     David Kinnear, et al.               allegedly resulting from the improper solicitation
                            FINRA Arbitration                   of former clients by a broker in violation of his
                            FINRA Case No. 12-00554             employment agreement. Testified at arbitration.
Securities and Exchange     U.S. Securities and Exchange        Prepared an expert report concerning collateralized
Commission                  Commission v. Stifel, Nicolaus &    debt obligations (CDOs) and analyzed three
                            Co., Inc. and David W. Noack        leveraged synthetic CDO transactions five
                            U.S. District Court for the Eastern Wisconsin school districts entered into in 2006,
                            District of Wisconsin               assessed the various risks, and opined on the
                            Case No. 2:11-cv-755                accuracy of certain statements made to the school
                                                                districts about those investment risks. Testified at
                                                                deposition.
Kellogg, Huber, Hansen,     National Credit Union               Prepared an expert report and a rebuttal expert
Todd, Evans & Figel         Administration Board v. Credit      report that provide relevant background
Korein Tillery              Suisse Securities (USA), et al.     information concerning residential mortgage-
                            U.S. District Court for the         backed securities (RMBS) and the market for
                            Southern District of New York       RMBS and calculates the amounts of NCUA’s
                            Case No. 13-cv-6736 (DLC)           claims for damages as a result of their purchase of
                                                                RMBS from Credit Suisse. Testified at deposition.



                                                  -7-
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 64 of 85 PageID #:7664
                                    Appendix A



Clients                   Case                                 Description of Testimony

Kellogg, Huber, Hansen,   National Credit Union               Prepared an expert report and a rebuttal expert
Todd, Evans & Figel       Administration Board v. Goldman     report that provide relevant background
Korein Tillery            Sachs, et al.                       information concerning residential mortgage-
                          U.S. District Court for the         backed securities (RMBS) and the market for
                          Southern District of New York       RMBS and calculates the amounts of NCUA’s
                          Case No. 13-cv-6721 (DLC)           claims for damages as a result of their purchase of
                                                              RMBS from Goldman Sachs. Testified at
                                                              deposition.
Kellogg, Huber, Hansen,   National Credit Union               Prepared an expert report and a rebuttal expert
Todd, Evans & Figel       Administration Board v. Goldman report that provide relevant background
Korein Tillery            Sachs, et al.                       information concerning residential mortgage-
                          U.S. District Court for the Central backed securities (RMBS) and the market for
                          District of California – Western    RMBS and calculates the amounts of NCUA’s
                          Division                            claims for damages as a result of their purchase of
                          Case No. 11-cv-6521 GW (JEMx) RMBS from Goldman Sachs. Testified at
                                                              deposition.
Kellogg, Huber, Hansen,   National Credit Union               Prepared an expert report and a rebuttal expert
Todd, Evans & Figel       Administration Board v. UBS         report that provide relevant background
Korein Tillery            Securities                          information concerning residential mortgage-
                          U.S. District Court for the         backed securities (RMBS) and the market for
                          Southern District of New York       RMBS and calculates the amounts of NCUA’s
                          Case No. 13-cv-6731 (DLC)           claims for damages as a result of their purchase of
                                                              RMBS from UBS. Testified at deposition.
Goodmans                  Ontario Superior Court of Justice   Prepared an expert report concerning the
                          (Commercial List)                   distinguishing characteristics of debt and equity
                          In the Matter of the Companies’     and evaluating from a financial point of view
                          Creditors Arrangement Act, R.S.C. whether the principal terms of the U.S. Steel
                          1985, c. C-36, as Amended           Canada Term Loan and Revolving Credit Loan
                          And in the Matter of a Proposed     were more equity-like than debt-like as of the date
                          Plan of Compromise or               of issuance. Testified at trial in Toronto.
                          Arrangement with Respect to U.S.
                          Steel Canada Inc.
                          Court File No. CV-14-10695-
                          00CL
Labaton Sucharow          In re Amgen Inc., Securities        Prepared expert report concerning loss causation
                          Litigation                          and damages and prepared rebuttal and reply
                          U.S. District Court for the Central reports responding to defendants’ expert reports
                          District of California Western      concerning loss causation and damages issues.
                          Division                            Testified at deposition.
                          Case No. CV 07-2536 PSG
                          (PLAx)
Orrick, Herrington &      Hemlock Semiconductor               Prepared an expert report explaining the economic
Sutcliffe                 Corporation v. Deutsche Solar       characteristics of take-or-pay agreements,
                          GmbH                                describing the benefits Deutsche Solar received
                          U.S. District Court for the Eastern under four supply agreements, identifying the harm
                          District of Michigan Northern       to Hemlock resulting from the contract breaches,
                          Division                            and quantifying the nominal value of Deutsche
                          Case No. 1:13-CV-11037              Solar’s unfilled purchased obligations. Testified at
                                                              deposition.

                                                -8-
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 65 of 85 PageID #:7665
                                    Appendix A

Clients                   Case                                   Description of Testimony


Lowenstein Sandler        In re Petrobras Securities             Prepared an expert report concerning the efficiency
                          Litigation                             of the market for the common ADS and preferred
                          Case No. 14-cv-9662 (JSR)              ADS of Petrobras and also concerning loss
                          Discovery Global Citizens Master       causation and damages to purchasers of the
                          Fund, Ltd., et al. v. Petroleo         common ADS, preferred ADS, and an issue of
                          Brasileiro S.A., et al.                Petrobras Global Finance notes in a 10b-5 and
                          U.S. District Court for the            Section 11 securities fraud matter. Also prepared a
                          Southern District of New York          reply report. Testified at deposition.
                          Case No. 15-cv-9126 (JSR)
Kellogg, Huber, Hansen,   National Credit Union                  Prepared an expert report and a rebuttal expert
Todd, Evans & Figel       Administration Board v. Credit         report that provide relevant background
Korein Tillery            Suisse Securities (USA), et al.        information concerning residential mortgage-
                          U.S. District Court for the District   backed securities (RMBS) and the market for
                          of Kansas                              RMBS and calculates the amounts of NCUA’s
                          Case No. 12-2648 JWL/JPO               claims for damages as a result of their purchase of
                                                                 RMBS from Credit Suisse. Testified at deposition.
Kellogg, Huber, Hansen,   National Credit Union                  Prepared an expert report and a rebuttal expert
Todd, Evans & Figel       Administration Board v. UBS            report that provide relevant background
Korein Tillery            Securities, et al.                     information concerning residential mortgage-
                          U.S. District Court for the District   backed securities (RMBS) and the market for
                          of Kansas                              RMBS and calculates the amounts of NCUA’s
                          Case No. 12-cv-2591 JWL                claims for damages as a result of their purchase of
                                                                 RMBS from UBS. Testified at deposition.
Susman Godfrey            GE Funding Capital Market              Prepared an expert report explaining how the
                          Services, Inc. and Trinity Funding     defendant’s unilateral extension of seven GIC
                          Company, LLC v. Nebraska               contracts after the associated municipal bonds were
                          Investment Finance Authority           redeemed reflected a valuable option, for which
                          U.S. District Court for the            plaintiffs would have charged in the GIC contract
                          Southern District of New York          prices if they had intended the contracts to
                          15 Civ.1069 (LGS)                      incorporate such an extension option. Testified at
                                                                 deposition.
Lewis Roca Rothgerber     James J. Cotter, Jr. v. Margaret       Prepared a rebuttal expert report opining on the
Christie                  Cotter, et al.                         event study and other statistical analyses and the
                          District Court, Clark County,          conclusions in an expert report submitted by the
                          Nevada                                 defendants’ expert. Testified at deposition.
                          Case No. A-15-719860-B, Dept.
                          No. XI
Sullivan & Cromwell       In re: Term Commodities Cotton         Prepared a responsive expert report and a rebuttal
                          Futures Litigation                     expert report opining on the event studies, supply
                          U.S. District Court for the            of storage models, and other statistical analyses
                          Southern District of New York          and the conclusions in several expert reports
                          Master Docket No. 12-cv-5126           submitted by the plaintiffs’ expert. Testified at
                          (ALC) (KNF)                            deposition.
Coss and Momjian          Stephen Todd Walker v. Morgan          Prepared an expert report and an expert rebuttal
                          Stanley Smith Barney, LLC, et al.      report concerning the damages allegedly suffered
                          FINRA Arbitration                      by a registered representative due to tortious
                          FINRA Case Nos. 10-04094, 10-          interference, defamation, unfair competition, and
                          04888, and 11-01780                    conversion by a broker dealer. Testified at
                                                                 arbitration.

                                                 -9-
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 66 of 85 PageID #:7666
                                    Appendix A


Clients                     Case                                   Description of Testimony


Bernstein Litowitz Berger   In re Facebook, Inc., IPO              Prepared an expert report and a rebuttal expert
& Grossmann                 Securities and Derivative              report concerning the damages allegedly suffered
Labaton Sucharow            Litigation                             by plaintiffs due to material misstatements and
                            U.S. District Court for the            omissions in an IPO prospectus under Sections 11
                            Southern District of New York          and 12 of the Securities Act of 1933 and
                            MDL No. 12-2389 (RWS)                  responding to conclusions in expert reports
                                                                   submitted by the defendants’ experts. Testified at
                                                                   deposition.
Grais & Ellsworth           Federal Deposit Insurance              Prepared an expert report that calculates the
                            Corporation as Receiver for            amounts of damages Colonial Bank allegedly
                            Colonial Bank v. Credit Suisse         suffered as a result of its purchase of RMBS from
                            First Boston Mortgage Securities       the defendants. Damages are calculated under
                            Corp., et al.                          Sections 11 and 12 of the Securities Act of 1933
                            Circuit Court of Montgomery            and under the blue sky laws of the states of
                            County, Alabama                        Alabama and Nevada. Testified at deposition.
                            Civil Action No. 03-CV-2012-
                            901035.00
Grais & Ellsworth           Federal Deposit Insurance              Prepared an expert report that calculates the
                            Corporation as Receiver for            amounts of damages Colonial Bank allegedly
                            Colonial Bank v. Morgan Stanley        suffered as a result of its purchase of RMBS from
                            & Co., et al.                          the defendants. Damages are calculated under
                            Circuit Court of Montgomery            Sections 11 and 12 of the Securities Act of 1933
                            County, Alabama                        and under the blue sky laws of the states of
                            Civil Action No. 03-CV-2012-           Alabama and Nevada. Testified at deposition.
                            901036.00
Kellogg, Hansen, Todd,      CMFG Life Insurance Company,           Prepared an expert report that calculates the
Figel & Frederick           et al. v. Morgan Stanley & Co.         amounts of damages the plaintiffs allegedly
Korein Tillery              U.S. District Court for the Western    suffered as a result of their purchase of RMBS
                            District of Wisconsin                  from the defendant. Damages are calculated under
                            Case No. 13-cv-577 (JDP)               equitable common law. Testified at deposition.
Lowenstein Sandler          Broadway Gate Master Fund, Ltd.,       Prepared an expert report concerning the efficiency
                            et al. v. Ocwen Financial              of the market for the common stock of Ocwen
                            Corporation, et al.                    Financial and also concerning loss causation and
                            U.S. District Court for the            damages to purchasers of the common stock in a
                            Southern District of Florida           10b-5 securities fraud opt-out matter. Testified at
                            Case No. 9:16-CV-80056-WPD             deposition.
Grais & Ellsworth           Federal Deposit Insurance              Prepared an expert report that calculates the
                            Corporation as Receiver for United     amount of damages United Western Bank allegedly
                            Western Bank v. RBS Acceptance         suffered as a result of its purchase of RMBS from
                            Inc., et al.                           the defendants. Damages are calculated under the
                            U.S. District Court for the District   blue sky laws of the state of Colorado. Testified at
                            of Colorado                            deposition.
                            Civil Action No. 1:14-cv-00418-
                            PAB-MJW
Shumaker, Loop &            Ameriprise Financial Services v.       Prepared an expert report concerning the damages
Kendrick                    Cheryle Anne Brady                     allegedly suffered by a registered representative
                            FINRA Arbitration                      who claimed to have been wrongfully terminated
                            FINRA Case No. 16-03368                by a broker dealer. Testified at arbitration.


                                                  -10-
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 67 of 85 PageID #:7667
                                    Appendix A


Clients                   Case                                  Description of Testimony


Mandel Bhandari           Scantibodies Laboratory, Inc. v.      Prepared an expert report opining as to the amount
                          Church & Dwight Co., Inc.             of lost-profits damages suffered by Scantibodies
                          U.S. District Court for the           Laboratory resulting from the alleged breaches of
                          Southern District of New York         two manufacture and supply agreements. Testified
                          14 Civ. 2275 (JGK)                    at deposition.
Pryor Cashman             Carbures Europe, S.A., et al. v.      Prepared an expert report explaining what hedging
                          Emerging Markets Intrinsic            common stock price risk exposure involves,
                          Cayman Ltd., et al.                   distinguishing such hedging from simply selling
                          Supreme Court of the State of New     shares of common stock without regard for the risk
                          York, County of New York              being offset, describing alternative mechanisms for
                          Index No. 653892/15                   settling liabilities through the payment of cash or
                                                                the delivery of securities, and explaining why
                                                                settling a liability through payment in shares of
                                                                common stock is not costless. Testified at
                                                                deposition and at trial.
Orrick, Herrington &      Hemlock Semiconductor Group v.        Prepared a presentation explaining why the long-
Sutcliffe                 Kyocera Corporation                   term solar-grade polysilicon purchase agreements
                          U.S. District Court for the Eastern   at issue in the matter were similar to projecting
                          District of Michigan                  financing arrangements and were consequently
                          Northern Division                     sound based on economic principles.
                          Case No. 1:15-CV-11236
Hunton & Williams         AMCO Insurance Company, et al.        Prepared an expert report and a rebuttal report
                          v. CoBank, ACB                        explaining how institutional investors could
                          U.S. District Court for the           reasonably be expected to invest the cash proceeds
                          Southern District of New York         from an allegedly premature bond redemption and
                          Case No. 16-cv-4422 (LTS)             calculated damages. Testified at deposition.
Grais & Ellsworth         Federal Deposit Insurance             Prepared an expert report that calculates the
                          Corporation as Receiver for           amount of damages Guaranty Bank allegedly
                          Guaranty Bank v. Goldman,             suffered as a result of its purchase of RMBS from
                          Sachs, et al.                         the defendants. Damages are calculated under the
                          U.S. District Court for the Western   blue sky laws of the state of Texas. Testified at
                          District of Texas Austin Division     deposition.
                          Civil Action No.14-cv-129-SS
Grais & Ellsworth         Federal Deposit Insurance             Prepared an expert report that calculates the
                          Corporation as Receiver for           amount of damages Guaranty Bank allegedly
                          Guaranty Bank v. RBS Securities       suffered as a result of its purchase of RMBS from
                          U.S. District Court for the Western   the defendant. Damages are calculated under the
                          District of Texas Austin Division     blue sky laws of the state of Texas. Testified at
                          Civil Action No. 14-cv-126-SS         deposition.
Robbins Geller Rudman &   China Development Industrial          Prepared an expert report and a reply expert report
Dowd                      Bank v. Morgan Stanley, et al.        calculating the plaintiff’s damages under a credit
                          Supreme Court of the State of New     default swap mark-to-market theory and also under
                          York, County of New York              a rescission theory. Testified at deposition.
                          Index No. 650957/2010




                                               -11-
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 68 of 85 PageID #:7668
                                    Appendix A

Clients                   Case                                 Description of Testimony


Orrick, Herrington &      Hemlock Semiconductor                Prepared an expert report and an expert rebuttal
Sutcliffe                 Corporation v. Green Energy          report opining as to the reliability of the spot
                          Technology and Tatung Co. of         market prices PVinsights reports for solar-grade
                          America                              polycrystalline silicon and calculating damages
                          State of Michigan in the Circuit     resulting from the repudiation of a long-term
                          Court for the County of Saginaw      purchase agreement for solar-grade polycrystalline
                          Case No. 13-020593-CK-1              silicon. Testified at deposition.
Hughes Hubbard & Reed     Credit Suisse Securities (USA)       Prepared an expert report and an expert rebuttal
                          LLC v. UBS Financial Services,       report opining as to the damages allegedly resulting
                          Inc.                                 from the improper hiring of registered
                          FINRA Arbitration                    representatives by a former competitor when a
                          FINRA Case No. 15-03186              broker-dealer closed its U.S. high-net-worth wealth
                                                               management business. Testified at arbitration.
Coss & Momjian            HA&W Capital Partners, LLC, et       Prepared an expert report calculating damages
Gregory, Doyle, Calhoun   al. v. Niraj Nicholas Bhandari, et   resulting from alleged breaches of employment
& Rogers                  al. v. HA&W Holdings, LLC            contracts when four brokers left their employer
                          Superior Court of Cobb County,       without giving proper notice and joined a
                          State of Georgia                     competing broker-dealer. Testified at deposition.
                          Civil Action No. 14-1-2408-53
Foley & Lardner           Cortlandt Street Recovery Corp.      Prepared an expert report and an expert rebuttal
                          and Wilmington Trust Company,        report opining that the terms of the Convertible
                          as Trustee, v. David Bonderman,      Preferred Equity Certificates (CPECs) issued by
                          et al.                               affiliates of the Defendants and the manner in
                          Supreme Court of the State of New    which they were administered are more typical of
                          York, County of New York             equity than debt and that the offering memorandum
                          Index No. 653357/2011                for a subsequent issue of PIKs is confusing in their
                                                               characterization of the CPECs.
Orrick, Herrington &      Hemlock Semiconductor                Prepared an expert report opining as to the
Sutcliffe                 Operations LLC v. Wealthy Rise       reliability of the spot market prices PVinsights
                          International Limited                reports for solar-grade polycrystalline silicon and
                          State of Michigan in the Circuit     calculating damages resulting from the termination
                          Court for the County of Saginaw      of a long-term purchase agreement for solar-grade
                          Business Court                       polycrystalline silicon. Testified at deposition.
                          Case No. 18-036218-CB
Kahn Swick & Foti         In Re Chicago Bridge & Iron          Prepared an expert report and a reply report on the
Pomerantz                 Company N.V. Securities              efficiency of the market for the affected common
                          Litigation                           stock during the class period and opining on
                          U.S. District Court for the          whether the amount of damages per share when the
                          Southern District of New York        fraud-related inflation was removed from the stock
                          Case No. 1:17-CV-1580                can be calculated on a class-wide basis. Also
                                                               prepared an expert report and a reply expert report
                                                               on loss causation and damages. Testified at a
                                                               hearing before a special master concerning issues
                                                               related to class certification. Also testified at two
                                                               depositions regarding loss causation and damages.




                                               -12-
  Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 69 of 85 PageID #:7669
                                    Appendix A

Clients                     Case                                Description of Testimony


Grais & Ellsworth           Federal Deposit Insurance           Prepared an expert report and a supplemental report
                            Corporation as Receiver for         that calculate the amount of damages Guaranty
                            Guaranty Bank v. Deutsche Bank      Bank allegedly suffered as a result of its purchase
                            Securities                          of RMBS from the defendant. Damages are
                            U.S. District Court for the Western calculated under the blue sky laws of the state of
                            District of Texas Austin Division   Texas. Testified at deposition.
                            Civil Action No. 14-cv-129-SS
Bernstein Litowitz Berger   In re: Vale S.A. Securities         Prepared an expert report opining as to loss
& Grossmann                 Litigation                          causation and the ability to calculate damages on a
                            U.S. District Court for the         class-wide basis and calculating per-share damages
                            Southern District of New York       for holders of Vale common ADRs and Vale
                            Case No. 1:16-cv-00658-GHW          preferred ADRs in connection with a securities
                                                                fraud class action. Testified at deposition.
Pomerantz                   Rex and Roberta Ling Living         Prepared an expert report opining on the impact of
                            Trust, et al. v. B Communications   the alleged misrepresentations and corrective
                            Ltd., et al.                        disclosures on the price of the common stock of B
                            U.S. District Court for the         Communications Ltd. and the ability to calculate
                            Southern District of New York       damages on a class-wide basis in connection with a
                            Dkt. No. 1:17-cv-04937 (JPO)        securities fraud class action. Testified at
                                                                deposition.




                                                 -13-
     Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 70 of 85 PageID #:7670
                                       Appendix A

                                       PUBLICATIONS

Books

1.    John D. Finnerty, An Illustrated Guide to Bond Refunding Analysis. The Financial Analysts
      Research Foundation, Charlottesville, VA, 1984.

2.    John D. Finnerty, Corporate Financial Analysis: A Comprehensive Guide to Real-World
      Approaches for Financial Managers. McGraw-Hill Book Company, New York, 1986.
      a) Main Selection: Macmillan's The Executive Program
      b) Alternate Selection: Prentice-Hall's Books for Accountants

3.    John D. Finnerty, Andrew J. Kalotay, and Francis X. Farrell, Jr., The Financial Manager's
      Guide to Evaluating Bond Refunding Opportunities. Ballinger Publishing Company,
      Cambridge, MA, 1988.

4.    Douglas R. Emery and John D. Finnerty, Principles of Finance with Corporate Applications.
      West, St. Paul, MN, 1991.

5.    John D. Finnerty and Martin S. Fridson, eds., The Yearbook of Fixed Income Investing 1995.
      Irwin Professional Publishing, Chicago, 1996.

6.    John D. Finnerty, Project Financing: Asset-Based Financial Engineering. John Wiley & Sons,
      New York, 1996.

7.    Douglas R. Emery and John D. Finnerty, Corporate Financial Management. Prentice Hall,
      Upper Saddle River, NJ, 1997.

8.    Douglas R. Emery, John D. Finnerty, and John D. Stowe, Principles of Financial Management.
      Prentice Hall, Upper Saddle River, NJ, 1998.

9.    John D. Finnerty and Douglas R. Emery, Debt Management. Harvard Business School Press,
      Boston, 2001.

10. Douglas R. Emery, John D. Finnerty, and John D. Stowe, Corporate Financial Management,
    2nd ed. Prentice Hall, Upper Saddle River, NJ, 2004.

11. Douglas R. Emery, John D. Finnerty, and John D. Stowe, Corporate Financial Management,
    3rd ed. Prentice Hall, Upper Saddle River, NJ, 2007.

12. Douglas R. Emery, John D. Finnerty, and John D. Stowe, Corporate Financial Management,
    Int. ed. Prentice Hall, Upper Saddle River, NJ, 2007.

13. John D. Finnerty, Project Financing: Asset-Based Financial Engineering, 2nd ed. John Wiley
    & Sons, New York, 2007.

14. Douglas R. Emery, John D. Finnerty, and John D. Stowe, Corporate Financial Management,
    4th ed. Wohl Publishing, Morristown, NJ, 2011.

                                              -14-
     Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 71 of 85 PageID #:7671
                                       Appendix A

15. John D. Finnerty, Project Financing: Asset-Based Financial Engineering, 3rd ed. John Wiley
    & Sons, New York, 2013.

16. Douglas R. Emery, John D. Finnerty, and John D. Stowe, Corporate Financial Management,
    5th ed. Wohl Publishing, Morristown, NJ, 2018.

Monographs

1.    John D. Finnerty, “The PricewaterhouseCoopers Credit Derivatives Primer,”
      PricewaterhouseCoopers LLP, New York, 1998.

2.    John D. Finnerty, “Structuring Derivative Instruments to Adjust Risk Exposure: The
      Arithmetic of Financial Instruments,” PricewaterhouseCoopers LLP, New York, 1999.

3.    John D. Finnerty, “A Comparison of Alternative Models for Valuing Employee Stock
      Options,” Financial Executives Research Foundation, Florham Park, NJ, January 2003.

Papers Published in Refereed Journals

1.    John D. Finnerty, "How Often Will the Firemen Get Their Sleep?," Management Science (July
      1977), pp. 1169-1173.

2.    John D. Finnerty, "Real Money Balances and the Firm's Production Function," Journal of
      Money, Credit and Banking (November 1980), pp. 666-671.

3.    John D. Finnerty, "The Behavior of Electric Utility Common Stock Prices Near the Ex-
      Dividend Date," Financial Management (Winter 1981), pp. 59-69.

4.    John D. Finnerty, "The Stock Market's Reaction to the Switch from Flow-Through to
      Normalization," Financial Management (Winter 1982), pp. 36-47.

5.    John D. Finnerty, "Evaluating the Economics of Refunding High-Coupon Sinking-Fund Debt,"
      Financial Management (Spring 1983), pp. 5-10.

6.    John D. Finnerty, "Bank Discount, Coupon Equivalent, and Compound Yields: Comment,"
      Financial Management (Summer 1983), pp. 40-44.

7.    John D. Finnerty, "Preferred Stock Refunding Analysis: Synthesis and Extension," Financial
      Management (Autumn 1984), pp. 22-28.

8.    John D. Finnerty, "Stock-for-Debt Swaps and Shareholder Returns," Financial Management
      (Autumn 1985), pp. 5-17.

9.    John D. Finnerty, "Zero Coupon Bond Arbitrage: An Illustration of the Regulatory Dialectic at
      Work," Financial Management (Winter 1985), pp. 13-17.

10. John D. Finnerty, "Refunding Discounted Debt: A Clarifying Analysis," Journal of Financial
    and Quantitative Analysis (March 1986), pp. 95-106.

                                                -15-
   Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 72 of 85 PageID #:7672
                                     Appendix A

11. John D. Finnerty, "A Visit with Alice in Moneyland," Journal of Corporate Finance (Spring
    1987), pp. 46-47.

12. John D. Finnerty, "An Analytical Framework for Evaluating Securities Innovations," Journal
    of Corporate Finance (Winter 1987), pp. 3-18.

13. John D. Finnerty, "Capital Budgeting and CAPM: Choosing the Market Risk Premium,"
    Journal of Corporate Finance (Winter 1988), pp. 11-14.

14. John D. Finnerty, "Financial Engineering in Corporate Finance: An Overview," Financial
    Management (Winter 1988), pp. 14-33. (Lead Article) Reprinted in Clifford W. Smith, Jr.,
    and Charles W. Smithson, eds., The Handbook of Financial Engineering. Harper & Row,
    New York, 1990, ch. 3, and in Robert W. Kolb, ed., The Financial Derivatives Reader. Kolb,
    Miami, 1992, ch. 2.

15. John D. Finnerty, "New Issue Dividend Reinvestment Plans and the Cost of Equity Capital,"
    Journal of Business Research (March 1989), pp. 127-139.

16. John D. Finnerty, "Measuring the Duration of a Floating-Rate Bond," Journal of Portfolio
    Management (Summer 1989), pp. 67-72. Reprinted in Sanjay K. Nawalkha and Donald R.
    Chambers, eds., Interest Rate Risk Measurement and Management. Institutional Investor
    Books, New York, 1999, ch. 32.

17. John D. Finnerty and Victor M. Borun, "An Analysis of Unbundled Stock Units," Global
    Finance Journal (Fall 1989), pp. 47-69.

18. John D. Finnerty and Michael Rose, "Arbitrage-Free Spread: A Consistent Measure of
    Relative Value," Journal of Portfolio Management (Spring 1991), pp. 65-77.

19. John D. Finnerty, "The Time Warner Rights Offerings: A Case Study in Financial
    Engineering," Journal of Financial Engineering (June 1992), pp. 38-61.

20. John D. Finnerty, "The Advance Refunding of Nonredeemable High-Coupon Corporate Debt
    Through In-Substance Defeasance," Journal of Financial Engineering (September 1992), pp.
    150-173.

21. Douglas R. Emery and John D. Finnerty, "A Review of Recent Research Concerning
    Corporate Debt Provisions," Financial Markets, Institutions & Instruments (December 1992),
    pp. 23-39.

22. John D. Finnerty and Dean Leistikow, "College Tuition Prepayment Programs: Description,
    Investment Portfolio Composition, and Contract Pricing," Journal of the Midwest Finance
    Association (1992), pp. 165-174.

23. John D. Finnerty, "Comment: The Need to Enhance the Effectiveness of Discussants and
    Some Suggested Guidelines for Session Organizers and Discussants," Financial Practice and
    Education (Spring/Summer 1993), pp. 15-18.


                                             -16-
   Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 73 of 85 PageID #:7673
                                     Appendix A

24. John D. Finnerty and Dean Leistikow, "The Behavior of Equity and Debt Risk Premiums,"
    Journal of Portfolio Management (Summer 1993), pp. 73-84.

25. John D. Finnerty, "Interpreting SIGNs," Financial Management (Summer 1993), pp. 34-47.

26. John D. Finnerty, "Indexed Sinking Fund Debentures: Valuation and Analysis," Financial
    Management (Summer 1993), pp. 76-93.

27. John D. Finnerty and Robert J. Kunze, "Arranging Financing for Biotechnology Ventures,"
    Financier (May 1994), pp. 20-34.

28. John D. Finnerty, "Valuing Corporate Equity When Value Additivity May Not Hold: The
    Case of the Newhouse Estate Valuation," Financial Practice and Education (Spring/Summer
    1994), pp. 107-115.

29. John D. Finnerty and Dean Leistikow, "The Behavior of Equity and Debt Risk Premiums":
    Reply to Comment, Journal of Portfolio Management (Summer 1994), pp. 101-102.

30. John D. Finnerty, "Range Floaters: Pricing a Bet on the Future Course of Short-Term Interest
    Rates," Financier (November 1994), pp. 20-27. Reprinted in John D. Finnerty and Martin S.
    Fridson, eds., The Yearbook of Fixed Income Investing 1995. Irwin Professional Publishing,
    Chicago, 1996, ch. 8.

31. John D. Finnerty, "Some Suggested Guidelines for Reviewers," Financial Practice and
    Education (Fall/Winter 1994), pp. 22-24.

32. John D. Finnerty, Iftekhar Hasan, and Yusif Simaan, "Designing an Efficient Investment
    Strategy for Hedging the Future Cost of a College Education," Journal of Investing (Spring
    1996), pp. 47-58.

33. John D. Finnerty, "Credit Derivatives, Infrastructure Finance, and Emerging Market Risk,"
    Financier (February 1996), pp. 64-75.

34. John D. Finnerty, “Adjusting the Binomial Model for Default Risk,” Journal of Portfolio
    Management (Winter 1999), pp. 93-103.

35. John D. Finnerty, “The PricewaterhouseCoopers Credit Derivatives Primer: Total Return
    Swaps,” Financier (vol. 7, 2000), pp. 66-77.

36. John D. Finnerty, “Premium Debt Swaps, Tax-Timing Arbitrage, and Debt Service Parity,”
    Journal of Applied Finance (vol. 11, 2001), pp. 17-22.

37. John D. Finnerty and Mark S. Brown, “An Overview of Derivatives Litigation, 1994 to 2000,”
    Fordham Journal of Corporate & Financial Law (vol.7, 2001), pp. 131-158.

38. John D. Finnerty and Dwight Grant, “Alternative Approaches to Testing Hedge Effectiveness
    under SFAS No. 133,” Accounting Horizons (June 2002), pp. 95-108.


                                              -17-
   Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 74 of 85 PageID #:7674
                                     Appendix A

39. John D. Finnerty and Douglas R. Emery, “Corporate Securities Innovation: An Update,”
    Journal of Applied Finance (Spring/Summer 2002), pp. 21-47.

40. John D. Finnerty, “Adjusting the Comparable-Company Method for Tax Differences when
    Valuing Privately Held “S” Corporations and LLCs,” Journal of Applied Finance (Fall/Winter
    2002), pp.15-30.

41. John D. Finnerty and Murray Grenville, “An Introduction to Credit Swaps,” Financier (vol. 9,
    2002), pp. 51-63.

42. John D. Finnerty and Murray Grenville, “An Introduction to Credit Spread Options,” Financier
    (vol. 9, 2002), pp. 64-75.

43. John D. Finnerty and Dwight Grant, “Testing Hedge Effectiveness under SFAS 133,” The
    CPA Journal (April 2003), pp. 40-47.

44. John D. Finnerty and George M. Pushner, “An Improved Two-Trader Model for Measuring
    Damages in Securities Fraud Class Actions,” Stanford Journal of Law, Business & Finance
    (Spring 2003), pp. 213-263.

45. John D. Finnerty and Douglas R. Emery, “The Value of Corporate Control and the
    Comparable Company Method of Valuation,” Financial Management (Spring 2004), pp. 91-
    99.

46. John D. Finnerty, “Exact Formulas for Pricing Bonds and Options When Interest Rate
    Diffusions Contain Jumps,” Journal of Financial Research (Fall 2005), pp. 319-341.

47. John D. Finnerty, “Extending the Black-Scholes-Merton Model to Value Employee Stock
    Options,” Journal of Applied Finance (Fall/Winter 2005), pp. 25-54.

48. John D. Finnerty, Michael J. McAllister, and Maureen M. Chakraborty, “Calculating Damages
    in Broker Raiding Cases,” Stanford Journal of Law, Business & Finance (Spring 2006), pp.
    261-297.

49. John D. Finnerty, “Using Contingent-Claims Analysis to Value Opportunities Lost Due to
    Moral Hazard Risk,” Journal of Risk (Spring 2006), pp. 55-83.

50. John D. Finnerty and Gautam Goswami, “Determinants of the Settlement Amount in
    Securities Fraud Class Action Litigation,” Hastings Business Law Journal (Summer 2006), pp.
    453-486.

51. John D. Finnerty and Mary Kuan, “When the Insurance Regulators Sneeze, the Hybrid Market
    Can Catch a Cold,” Journal of Insurance Regulation (Summer 2007), pp. 87-120.

52. John D. Finnerty, “A Closer Look at Correction for False Discovery Bias When Making
    Multiple Comparisons,” Journal of Forensic Economics (December 2009), pp. 55-62.



                                              -18-
   Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 75 of 85 PageID #:7675
                                     Appendix A

53. John D. Finnerty, Jeffrey Turner, Jack Chen, and Rachael Park, “Regulatory Uncertainty and
    Financial Contagion: Evidence from the Hybrid Capital Securities Market,” Financial Review
    (February 2011), pp. 1-42. (Lead Article)

54. John D. Finnerty and Kishlaya Pathak, “A Review of Recent Derivatives Litigation,” Fordham
    Journal of Corporate & Financial Law (vol. 16, 2011), pp. 73-123.

55. John D. Finnerty, Jie Jiao, and An Yan, “Convertible Securities in Merger Transactions,”
    Journal of Banking and Finance (January 2012), pp. 275-289.

56. John D. Finnerty, “An Average-Strike Put Option Model of the Marketability Discount,”
    Journal of Derivatives (Summer 2012), pp. 53-69.

57. John D. Finnerty, “Pricing of Employee Stock Options: Marketability Does Matter,”
    International Journal of Portfolio Analysis and Management (No. 2, 2012), pp. 179-205.

58. John D. Finnerty, Cameron D. Miller, and Ren-Raw Chen, “The Impact of Credit Rating
    Announcements on Credit Default Swap Spreads,” Journal of Banking and Finance (June
    2013), pp. 2011-2030.

59. Martin S. Fridson and John D. Finnerty, “Is There Value in Valuation?” Journal of Portfolio
    Management (Winter 2013), pp. 87-91. Excerpted in Practical Applications of Institutional
    Investor Journals, Institutional Investor, New York, August 2013, pp. 6-9.

60. John D. Finnerty, “The Impact of Stock Transfer Restrictions on the Private Placement
    Discount,” Financial Management (Fall 2013), pp. 575-609.

61. John D. Finnerty, “Using Put Option-Based DLOM Models to Estimate Discounts for Lack of
    Marketability,” Business Valuation Review (Fall 2013), pp. 165-170.

62. John D. Finnerty, “Modifying the Black-Scholes-Merton Model to Calculate the Cost of
    Employee Stock Options,” Managerial Finance (No. 1, 2014), pp. 2-32. (Lead Article)

63. John D. Finnerty and Rachael W. Park, “Collars, Prepaid Forwards, and the DLOM: Volatility
    Is the Missing Link,” Business Valuation Review (Spring 2015), pp. 24-30.

64. John D. Finnerty, “Valuing Convertible Bonds and the Option to Exchange Bonds for Stock,”
    Journal of Corporate Finance (April 2015), pp. 91-115.

65. John D. Finnerty, Shantaram P. Hegde, and Christopher B. Malone, “Fraud and Firm
    Performance: Keeping the Good Times (Apparently) Rolling,” Managerial Finance (No. 2,
    2016), pp. 151-172.

66. John D. Finnerty, “An Option-Based Model for Valuing the Common Stock of Emerging-
    Growth Firms,” Journal of Derivatives (Summer 2016), pp. 33-53.

67. John D. Finnerty, “What Lessons Can We Learn from Recent Derivatives Litigation and
    Regulatory Enforcement Actions?” Securities Regulation Law Journal (Winter 2016), pp. 361-
    427.
                                             -19-
     Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 76 of 85 PageID #:7676
                                       Appendix A

68. John D. Finnerty and Mengyi Tu, “Valuing Convertible Bonds: A New Approach,” Business
    Valuation Review (Fall 2017), pp. 85-102.

69. John D. Finnerty and Rachael W. Park, “Valuing a Private Equity Carried Interest as a Call
    Option on Fund Performance,” Journal of Private Equity (Spring 2018), pp. 14-30.

Other Papers and Articles

1.    John D. Finnerty, "A Closer Look at Preferred Stock Financing," Public Utilities Fortnightly
      (November 6, 1980), pp. 41-43.

2.    John D. Finnerty, "Evaluating a Stock-for-Debt Swap: The Proper Framework," Public
      Utilities Fortnightly (August 5, 1982), pp. 27-32.

3.    John D. Finnerty, "How to Lower the Cost of Floating a New Stock Issue," Public Utilities
      Fortnightly (March 17, 1983), pp. 25-29.

4.    John D. Finnerty, "The Pluses of Zeros," Euromoney (May 1985), p. 67.

5.    John D. Finnerty, "Refunding High-Coupon Debt," Midland Corporate Finance Journal
      (Winter 1986), pp. 59-74.

6.    John D. Finnerty, "The Case for Issuing Synthetic Convertible Bonds," Midland Corporate
      Finance Journal (Fall 1986), pp. 73-82. Reprinted in Clifford W. Smith, Jr., and Charles W.
      Smithson, eds., The Handbook of Financial Engineering. Harper & Row, New York, 1990,
      ch. 21.

7.    John D. Finnerty, "Where is the Value Added in Securities Innovation," in John Thackray, ed.,
      Chief Financial Officer USA 1987, SPL Associates Limited, London, 1987, pp. 202-205.

8.    John D. Finnerty, "An Analysis of Tuition Prepayment Plans," in Proceedings of the
      Invitational Conference on College Prepayment and Savings Plans. College Entrance
      Examination Board, New York, 1988, pp. 25-31.

9.    John D. Finnerty, "A Private Solution to a Public Problem: A Response from the Private
      Sector to the College Saving Crisis," in Tax Incentives for Education. United States Senate
      Committee on Finance, Washington, D.C., March 15, 1988, pp. 194-204.

10. John D. Finnerty, "How to Cope with Rising College Costs," Tax Management Financial
    Planning Journal (May 31, 1988), pp. 224-228.

11. John D. Finnerty, "Measuring the Risk Premium on the Market Portfolio," in Frank J. Fabozzi,
    ed., The Institutional Investor Focus on Investment Management. Ballinger, Cambridge, MA,
    1989, pp. 161-167.

12. John D. Finnerty, "Measuring the Duration of Floating-Rate Debt Instruments," in Frank J.
    Fabozzi, ed., Advances & Innovations in the Bond and Mortgage Markets. Probus, Chicago,
    1989, pp. 77-96.

                                                -20-
   Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 77 of 85 PageID #:7677
                                     Appendix A

13. John D. Finnerty and Herbert S. Adler, "Make Securities Innovation Work to Your
    Advantage," Butterworths Journal of International Banking and Financial Law (February
    1992), pp. 64-67.

14. John D. Finnerty, "An Overview of Corporate Securities Innovation," Journal of Applied
    Corporate Finance (Winter 1992), pp. 23-39. Reprinted in Donald H. Chew, Jr., ed., The New
    Corporate Finance: Where Theory Meets Practice. McGraw-Hill, New York, 1993, pp. 212-
    228, and in Raymond H. Rupert, ed., The New Era of Investment Banking. Probus, Chicago,
    1993, ch. 16.

15. John D. Finnerty, "Financial Engineering," in the New Palgrave Dictionary of Money and
    Finance, vol. 2. Macmillan, London, 1992, pp. 56-63.

16. John D. Finnerty, "Structures and Contracts which Reallocate Risk," in proceedings of the
    conference on Structured Finance: Design, Engineering & Production. Euromoney, Brussels,
    June 4-5, 1992, pp. 75-96.

17. John D. Finnerty, "Sources of Value Added from Structuring Asset-Backed Securities to
    Reduce or Reallocate Risk," in Charles Stone, Anne Zissu, and Jess Lederman, eds., The
    Global Asset Backed Securities Market. Probus, Chicago, 1993, ch. 3.

18. John D. Finnerty, Burton L. Raimi, and Neil R. Crowley, "Designing Securities to Qualify as
    Capital for Bank Regulatory Purposes," in Charles A . Stone and Anne Zissu, eds., Global
    Risk Based Capital Regulations: Management and Funding Strategies. Irwin Professional
    Publishing, Burr Ridge, IL, 1994, ch. 8.

19. Douglas R. Emery and John D. Finnerty, "Using a PERCS-for-Common Exchange Offer to
    Reduce the Costs of a Dividend Cut," Journal of Applied Corporate Finance (Winter 1995),
    pp. 77-89.

20. John D. Finnerty, "Financial Engineering as a Solution to Interest-Rate Risk Management
    Challenges," in Anthony G. Cornyn, Robert A. Klein, and Jess Lederman, eds., Controlling &
    Managing Interest-Rate Risk. New York Institute of Finance, New York, 1997, ch. 17.

21. John D. Finnerty, “Russian Settlements Will Put Credit Derivatives to the Test,” American
    Banker (December 4, 1998), p. 21.

22. John D. Finnerty, “Will Credit Derivatives Survive the Stress Test?” Solutions (Winter 1999),
    pp. 5, 8.

23. Keith R. Ugone and John D. Finnerty, “Measuring Damages in Securities Fraud Class Action
    Lawsuits,” CD-ROM accompanying Michael R. Young, ed., Accounting Irregularities and
    Financial Fraud. Harcourt Professional Publishing, New York, 2000.

24. Douglas R. Emery and John D. Finnerty, “Capital Investments,” in Burton S. Kaliski, ed.,
    Encyclopedia of Business and Finance, vol. 1. Macmillan, New York, 2001, pp. 81-85.



                                              -21-
   Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 78 of 85 PageID #:7678
                                     Appendix A

25. John D. Finnerty, “Securitizing Political Risk Investment Insurance: Lessons from Past
    Securitizations,” in Theodore H. Moran, ed., International Political Risk Management:
    Exploring New Frontiers. World Bank, Washington, DC, 2001, pp. 77-147.

26. John D. Finnerty and Dwight Grant, “How to Test Hedge Effectiveness Under FAS 133,”
    Estratégica (April/June 2001), pp. 8-16.

27. John D. Finnerty, “Debt Innovative,” Fordham Business Magazine (Spring/Summer 2001), pp.
    24-25.

28. Robert Sidorsky and John D. Finnerty, “Standing to Sue Under Rule 10b-5: A Fresh Look at
    the New Investment Doctrine,” Securities Regulation Law Journal (Summer 2001), pp. 113-
    198.

29. John M. Althoff and John D. Finnerty, “Testing Hedge Effectiveness,” in Henry A. Davis, ed.,
    FAS 133 and the New Derivatives Accounting Landscape. Institutional Investor, New York,
    Fall 2001, pp. 44-51.

30. John D. Finnerty and George M. Pushner, “Meeting the New Standard for 10b-5 Class Action
    Damage Calculations,” Analysis Group/Economics Issue Brief, 2002.

31. John D. Finnerty and Heidi Donoghue, “The Trend in Corporate Financial Disclosure,” in
    Esmeralda O. Lyn and George J. Papaioannou, eds., Financial Services in the Evolving Global
    Marketplace. Hofstra University Press, New York, 2002, pp. 192-209.

32. John D. Finnerty, “How Companies Account for the Cost of Options,” Wall Street Journal,
    October 10, 2002, p. A15.

33. John D. Finnerty and George M. Pushner, “Rule 10b-5 vs. Section 11 Securities Fraud Class-
    Action Damages,” Analysis Group/Economics Issue Brief, 2002.

34. John D. Finnerty, “Damages Estimation After Natural Disasters,” in Jack P. Friedman, ed.,
    Litigation Support Report Writing for Accounting, Finance, and Economic Issues. Wiley, New
    York, 2003.

35. John D. Finnerty, “Valuing Employee Stock Options: A Comparison of Alternative Models,”
    FMA Online (Summer 2003).

36. John D. Finnerty, “Calculating Damages in Broker Raiding Cases,” in John Siegal, Protecting
    Corporate IP Assets: Enforcing Restrictive Covenants in the Employment Context. Practising
    Law Institute, New York, 2005, pp. 111-145.

37. Douglas R. Emery and John D. Finnerty, “Capital Investments,” in Burton S. Kaliski, ed.,
    Encyclopedia of Business and Finance, 2nd ed., vol. 1. Macmillan, Detroit, 2007, pp. 71-74.

38. John D. Finnerty, “The Valuation of Venture Capital Convertible Preferred Stock When
    Equity Claims Are Nested,” Journal of Private Equity (Winter 2008), pp. 1-20.


                                              -22-
   Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 79 of 85 PageID #:7679
                                     Appendix A

39. John D. Finnerty, “Securities Innovation,” in Frank J. Fabozzi, ed., Handbook of Finance, vol.
    I. Wiley, Hoboken, NJ, 2008, pp. 61-92.

40. John D. Finnerty, “Real Options,” in Frank J. Fabozzi, ed., Handbook of Finance, vol. II.
    Wiley, Hoboken, NJ, 2008, pp. 697-713.

41. John D. Finnerty, “Project Financing,” in Hossein Bidgoli, ed., Handbook of Technology
    Management, vol. I. Wiley, Hoboken, NJ, 2010, pp. 601-612.

42. John D. Finnerty and Peter G. Wollmeringer, “Valuation: Application and Methodologies,” in
    Patricia A. Etzold and Matthew J. Shelhorse, Pocket MBA: Finance for Lawyers July 2010.
    Practising Law Institute, New York, 2010, pp. 301-358.

43. John D. Finnerty, “Effective Use of Discovery in Cases Involving Wealthy and Sophisticated
    Investors,” PIABA 19th Annual Meeting Proceedings, Ponte Vedra, FL, 2010, pp. 73-79.

44. John D. Finnerty and Rachael Park, “Designing Derivatives Structures,” in Jonathan Denton,
    ed., Practical Derivatives: A Transactional Approach, 2nd ed., Globe Business Publishing,
    London, 2010, pp. 109-125.

45. John D. Finnerty and Jeffrey S. Turner, “Valuation Examples,” in Kirsten S. Aunapu, Eric B.
    Sloan, Patricia A. Etzold, and Matthew J. Shelhorse, Pocket MBA: Finance for Lawyers
    Summer 2011, Practising Law Institute, New York, 2011, pp. 491-500.

46. John D. Finnerty and Jeffrey S. Turner, “Valuation: Application and Methodologies
    (Presentation Slides),” in Kirsten S. Aunapu, Eric B. Sloan, Patricia A. Etzold, and Matthew J.
    Shelhorse, Pocket MBA: Finance for Lawyers Summer 2011, Practising Law Institute, New
    York, 2011, pp. 503-573.

47. John D. Finnerty and Rachael W. Park, “Structured Notes and Credit-Linked Notes,” in Frank
    J. Fabozzi, ed., The Handbook of Fixed Income Securities, 8th ed., McGraw-Hill, New York,
    2012, pp. 315-336.

48. John D. Finnerty and Rachael W. Park, “Modifying the Black-Scholes-Merton Model to
    Calculate the Cost of Employee Stock Options,” Insight: Financial Advisory Services,
    AlixPartners, New York, April 2014, pp. 1-8.

49. Douglas R. Emery and John D. Finnerty, “Capital Investments,” in Burton S. Kaliski, ed.,
    Encyclopedia of Business and Finance, 3rd ed., vol. 1. Macmillan, Detroit, 2014, pp. 77-80.

50. John D. Finnerty and Rachael W. Park, “Gifting a Grantor Retained Annuity Trust: A
    Valuable Option,” Bloomberg BNA Daily Tax Report, December 11, 2014, pp. 1-6.

51. John D. Finnerty and Yasseen Gailani, “Expert Evidence to Support or Challenge Loss
    Calculations: How Credible Is It?” Butterworths Journal of International Banking and
    Financial Law, October 2015, pp. 1-3.



                                               -23-
     Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 80 of 85 PageID #:7680
                                       Appendix A

52. John D. Finnerty, “Discount for Lack of Marketability for Any Restriction Period: Mastering
    the Average-Strike Put Option Model,” Business Valuation Resources Webinar Handbook,
    February 15, 2016, pp. 1-58.

53. John D. Finnerty and Rachael W. Park, “Designing Derivatives Structures,” in Edmund Parker
    and Marcin Perzanowski, eds., Practical Derivatives: A Transactional Approach, 3rd ed.,
    Globe Law and Business, Woking, Surrey, United Kingdom, 2017, pp. 155-175.

54. John D. Finnerty and Sherry Chen, “Lessons from Recent Derivatives Litigation and
    Regulatory Enforcement Actions,” Insight: Financial Services, AlixPartners, New York, April
    2017, pp. 1-5.

55. John D. Finnerty and Laura Gonzalez, “Why European Banks Are Undercapitalized and What
    Should Be Done About It,” Journal of Applied Corporate Finance, Fall 2017, pp. 65-71.

56. John D. Finnerty, “An Error in How the Unemployment Rate Was Calculated Means We
    Should be More Worried than We Already Are,” Fortune, July 16, 2020, pp. 1-5.

Patents

1.    Peter A. Roberts, John D. Finnerty, and Hamish W. M. Norton, "Methods and Apparatus for
      Restructuring Debt Obligations," United States Patent Number 4,648,038, March 3, 1987.

2.    Peter A. Roberts, John D. Finnerty, and Hamish W. M. Norton, "Methods and Apparatus for
      Restructuring Debt Obligations," United States Patent Number 4,739,478, April 19, 1988.

3.    Peter A. Roberts and John D. Finnerty, "Methods and Apparatus for Funding a Future Liability
      of Uncertain Cost," United States Patent Number 4,752,877, June 21, 1988.

4.    Peter A. Roberts and John D. Finnerty, "Methods and Apparatus for Insuring the Funding of a
      Future Liability of Uncertain Cost," United States Patent Number 4,839,804, June 13, 1989.




                                               -24-
         Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 81 of 85 PageID #:7681
                                                     Appendix B
                                                 Materials Considered


Legal Documents and Reports
   • Second Corrected Expert Report of Tyler Leverty, PhD, dated March 12, 2020.
   • Expert Report of Bruce Deal, dated February 27, 2020.
   • Expert Report of Paul A. Gompers, Ph.D., dated July 9, 2020.
   • Rebuttal Report of Tyler Leverty, PhD, dated July 9, 2020.
   • Reply Report of Tyler Leverty, PhD, dated July 30, 2020.
   • In re The Allstate Corporation Sec. Litig ., 2020 WL 4013360 (7th Cir. July 16, 2020).
   • In re Vivendi, S.A. Sec. Litig. , 838 F.3d 223 (2d Cir. 2016).
   • Lentell v. Merrill Lynch & Co., 396 F.3d 161 (2d Cir. 2005).
   • Starr Intl. USA Invs., LC v. Ernst & Young LLP (In re Lehman Bros. Sec. Litig.) , 131 F. Supp. 3d 241 (S.D.N.Y.
      2015).
   • Pub. Emples. Ret. Sys. Of Miss. v. Amedisys, Inc., 769 F.3d 313, 323 (5th Cir. 2014).
   • In re Signet Jewelers Ltd. Secs. Litig., 2019 WL 3001084.
   • In re Xerox Corp. Sec. Litig., 746 F. Supp. 2d 402, 412 (D. Conn. 2010).
   • In re Vivendi Universal, S.A., Sec. Litig., 634 F. Supp. 2d 352, 371-72 (S.D.N.Y. 2009).
   • Carpenters Pension Tr. Fund of St. Louis v. Barclays PLC, 310 F.R.D. 69, 96 n. 183 (S.D.N.Y. 2015).
   • In re DVI, Inc. Sec. Litig., 639 F.3d 623, 635 (3d Cir. 2011).
   • Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455, 133 S. Ct. 1184, 185 L. Ed. 2d 308 (2013).
   • Monroe Cty. Emp. Ret. Sys. v. Southern Co., 332 F.R.D. 370, 391-92 (N.D. Ga. 2019).

Bates Numbered Documents
    • ALLSEC_0023805.

SEC Filings
   • Berkshire Hathaway Inc., Form 10-Q for the quarterly period ended March 31, 2015, dated May 5, 2015.
   • Berkshire Hathaway Inc., Form 10-Q for the quarterly period ended June 30, 2015, dated August 7, 2015.
   • The Progressive Corporation, Form 10-K for the fiscal year ended December 31, 2014, dated March 2, 2015.
   • The Progressive Corporation, Form 10-Q for the quarterly period ended March 31, 2015, dated May 11, 2015.
   • The Progressive Corporation, Form 10-Q for the quarterly period ended June 30, 2015, dated August 5, 2015.

Earnings Releases and Conference Call Transcripts
   • Allstate press release, “Allstate Announces the Sale of Lincoln Benefit Life Company,” July 17, 2013.
   • Allstate press release, “Allstate Closes Sale of Lincoln Benefit Life,” April 1, 2014.
   • Allstate, “The Allstate Corporation Q1 2013 Earnings Conference Call,” dated May 2, 2013.
   • Allstate, "The Allstate Corporation Q4 2013 Earnings Conference Call,” dated February 6, 2014.


Books and Journal Articles
   • Giulio Girardi, Kathleen Weiss Hanley, Stanislava Nikolova, Loriana Pelizzon, and Mila Getmansky Sherman,
      “Portfolio Similarity and Asset Liquidation in the Insurance Industry,” SAFE Working Paper, No. 224. Available at
      https://ssrn.com/abstract=3239362.
   • Damodaran, Aswath, Investment Valuation: Tools and Techniques for Determining the Value of Any Asset, 3rd ed.,
      John Wiley & Sons, Inc., Hoboken, NJ, 2012.


Analyst Reports
   • Bank of America Merrill Lynch, “Loss cost remains elevated; expect action; Growth solid,” May 5, 2015.
   • Bank of America Merrill Lynch, “Core beat even bigger than headline; PO raised,” October 30, 2013.
   • Drexel Hamilton, “EPS Changes Post Call; Target to $51,” May 7, 2013.
   • Drexel Hamilton, “Solid 3Q on Low CATS; Buybacks,” November 4, 2013.
   • Evercore, “Growth continues, Beat despite bad weather, Reducing EPS for lower NII,” February 6, 2014.
   • Evercore, “Downgrading to Equal-Weight,” September 19, 2014.


                                                       Page 1 of 2
      Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 82 of 85 PageID #:7682
                                                 Appendix B
                                             Materials Considered


•   MKM Partners, “Everything Going Their Way,” February 6, 2014.
•   MorningStar, “Allstate Finishes 2013 on a Good Note, Pivots Toward Growth,” February 6, 2014.
•   RBC Capital Markets, “Strong execution,” February 6, 2014.
•   RBC Capital Markets, “Past initiatives bearing fruit,” July 31, 2014.
•   SunTrust, “4Q Results Show Growth in Topline (And Losses),” February 6, 2014.
•   Wells Fargo, “ALL: First Look At Q4 Results; Positioned For Strong 2014,” February 5, 2014.
•   William Blair, “Strong Finish to 2013 and 2014 Looks Promising,” February 7, 2014.
•   William Blair, “2014 Personal Lines Preview: We Continue to Like Allstate, but Progressive Has More Upside
    Potential,” May 2, 2014.
• William Blair, “Auto Acquisition Cost Report Highlights Winners; Rotating From Allstate Into Progressive,” July 28,
  2014.




                                                   Page 2 of 2
Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 83 of 85 PageID #:7683


                                          Exhibit 1
       Securities Analysts’ Commentaries on Allstate’s Q4 2014 Investment Income


Wells Fargo, February 4, 2015

     Overall net investment income was $779 million, lower than both $823 million in Q3 2014
     and $1.03 billion in Q4 2013. The shortfall in investment income was primarily in the
     non-life insurance segment. The decline in investment income from last year does
     partially reflect the absence of investment income from Lincoln Benefit Life (which
     added $126 million last year). Limited partnerships added $115 million of investment
     income, down from $202 million in Q4 2013 and $162 million in Q3 2014.

     ALL’s investment portfolio totaled $81.1 billion at December 30, 2014, up from $80.7
     billion at September 30. Within the fixed income portfolio ALL increased its corporate
     holdings and lowered its asset-backed securities in the quarter. ALL also lowered its equity
     securities and increased its limited partnerships and other investments in the quarter.
     (Emphasis added.)

UBS, February 4, 2015

     Compared to our estimates, the EPS downside mainly involved a worse underlying loss
     ratio ($0.22/sh), higher underwriting expenses ($0.04/sh), and lower investment income
     ($0.02/sh), partially offset by lower catastrophe losses ($0.19/sh), more favorable reserve
     development ($0.04/sh), and higher life insurance operating income ($0.05/sh). BVPS fell
     0.1% sequentially to $48.24 (vs. UBSe $49.44) on an increase in pension liability. Share
     buyback was better than expected at $251mm and the company announced a new $3bb
     share repurchase authorization.

     We also believe the low interest rate environment will continue to pressure investment
     income and ROEs for most P&C insurers in the near term. (Emphasis added.)

Deutsche Bank, February 4, 2015

     Investment income was lower than in recent quarters due to weaker returns on
     mortgage loans and limited partnerships. (Emphasis added.)

Morgan Stanley, February 4, 2015

     ALL reported Op EPS of $1.72, above $1.68 consensus but shy of our $1.77 estimate.
     Combined ratio of 89.9% includes $76m (1.0pts) of reserve releases (vs. $55m MS est.)
     and $95m (1.3pts) of catastrophes (vs. $300m MS est.). Core underwriting margin (ex. cats
     and reserve releases) deteriorated 190bps YoY to 89.6%. Premiums grew +5% YoY,
     primarily due to +2.9% PIF growth in auto and +0.5% in homeowners. Net investment
     income decreased -23% YoY due to lower investment yield and partnership returns.
     Book Value decreased -0.1% to $48.24 (+6.5% YoY), largely due to ~$750m or
     ~$1.80/share increase in pension liabilities. Op ROE was 14.3%. (Emphasis added.)



                                           Page 1 of 3
Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 84 of 85 PageID #:7684


                                          Exhibit 1
       Securities Analysts’ Commentaries on Allstate’s Q4 2014 Investment Income

Morgan Stanley, February 5, 2015

     Op EPS of $1.72 was above $1.68 consensus but below our $1.77 estimate. Core
     underwriting margin of 89.6% (deteriorated 190bps YoY) vs. 86.8% MS est. Cat losses
     were $95m vs. $300m MSe. P&C premiums grew +4.9% YoY as Policies-In-Force (PIF)
     growth improved in both Allstate auto (+2.9% vs. +2.6% in 3Q) and homeowners (+0.5%
     vs. +0.1% in 3Q). P&C net investment income decreased -23% YoY to $294m due to
     lower partnership income. ALL repurchased ~$250m of shares in (~1% of outstanding).
     BV decreased -0.1% sequentially to $48.24 (+6.5% YoY). Operating ROE was 14.3%.
     (Emphasis added.)

Compass Point, February 6, 2015

     Lower investment income. Investment income of $779mm was below our estimate for the
     quarter as the average investment portfolio of $81.8B was slightly lower than estimated
     and the investment yield (primarily in the P&C segment) was much lower than
     expected. Our calculated yield for the entire investment portfolio declined to 3.81% from
     4.04% in 3Q14.

     Investment income weaker than estimated. Average invested assets were $81.8B with a
     calculated investment yield of 3.81% in the quarter. The calculated yield for the year was
     4.23%, which we expect to continue to decline through 2014. Life premiums were lower
     than we expected and we expect slower growth from this segment in future periods as
     interest rates remain low and the Company brings on outside life products to sell.
     (Emphasis added.)

RBC, February 5, 2015

     Investment income still a headwind: Investment income declined again at a double-digit
     rate as the company continues to stay short in duration and new money yields remain
     weak. Allstate has looked to other investments (like real estate, private investments) to try
     to compensate for the low-rate impact, but this could prove challenging if rates stay at
     current levels. We also would not be surprised to see a decline in limited partnership
     income in 2015, indicative of tough comparisons.

     Net investment income declined 24% to $779 million, short of our $820 million
     assumption. The decline mainly came from the a lower invested asset balance (due to the
     sale of Lincoln Benefits) as well as very low investment yields.

     Limited partnership income declined to $115 million, down from $162 million in Q3 and
     $202 million during the same period a year ago. There were declines in both private
     equity/debt funds and real estate income. (Emphasis added.)




                                            Page 2 of 3
Case: 1:16-cv-10510 Document #: 373-2 Filed: 03/04/21 Page 85 of 85 PageID #:7685


                                           Exhibit 1
        Securities Analysts’ Commentaries on Allstate’s Q4 2014 Investment Income

Janney, February 4, 2015

     Investment income of $292 mn (-23%) was near our expectations ($296 mn). Partnership
     income was $57 mn (9.3% annual yield) vs. $112 mn in Q3 and our forecast of $55 mn.


Sources: Wells Fargo Securities, “ALL: Q4 First Look—Frequency Blip Overshadows Earnings Beat,”
         February 4, 2015; UBS Securities, “Allstate Corp., Earnings in Line, but Auto Frequency and
         Severity Tick Up,” February 4, 2015; Deutsche Bank Securities, “4Q14 EPS In-Line: 87-89%
         ‘Core’ Combined Ratio for 2015,” February 4, 2015; Morgan Stanley & Co., "Allstate
         Corporation: 4Q14: Strong Results Marred by Uptick in Auto Frequency," February 4, 2015;
         Janney Capital Markets, “Allstate, Initial Thoughts on 4Q14 Results,” February 4, 2015; Morgan
         Stanley & Co., “2015 Guidance Points to Limited EPS Growth,” February 5, 2015; RBC Capital
         Markets, “Staying on Board; Dialing up Capital Management,” February 5, 2015; Compass
         Point Research & Trading, “Lower CAT Losses Help Beat, 2015 Goals Look A Lot Like 2014,”
         February 6, 2015.




                                              Page 3 of 3
